                 Case 19-11626-KG               Doc 316         Filed 09/06/19          Page 1 of 44




                          IN THE U~TIT~D STATES BAI~iKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                    )      Chapter 11

    PES HOLDINGS,LLC., et al.,~                               )      Case No. 19-11626(KG)

                                       Debtol•s.              )     (Jointly Administered)


                             GLOBAL NOTES AND
                 STATEMENT OF LIMITATIONS, METHODOLOGY,
            AND DISCLAIMERS REGARDING THE DEBTORS'SCHEDULES
       OF ASSETS AND LIABILITIES AND STATEMENTS Or FINANCIAL AFFAIRS

        PES Holdings, LLC ("Holdings") and its affiliates and subsidiaries, as debtors and debtors
in possession in the above-captioned chapter l l cases,(the "Debtors") have filed their respective
Schedules of Assets and Liabilities (the "Schedules") and Statements o~ Financial Affairs
(the "Statements") in the United States Bankruptcy Court for the District ofDelaware
(the `Bankruptcy Court"). The Debtors, with the assistance of their legal and financial advisors,
prepared the Schedules and Statements in accordance with section 521 of chapter ll of title 11 of
the United States Code (the `Bankruptcy Code") and Rule 1007 of the Federal Rules of
Bankruptcy Procedure.

        Rachel Celiberti has signed each set ofthe Schedules and Statements. Ms. Celiberti serves
as the Chief Financial Officer of the Debtors. In reviewing and signing the Schedules and
Statements, Ms. Celiberti has necessarily relied upon the efforts, statements, advice, and
representations of personnel of the Debtors and .the Debto~•s' legal and financial advisot•s.
Ms. Celiberti has not(and could not have) personally verified the accuracy of each such statement
and representation, including statements and representations conceiving amounts owed to
creditors.

        In preparing the Schedules and Statements, the Debtors relied on financial data derived
from their books and records that was available at the time of such preparation. Although
the Debtors have made every reasonable effot~t to ensw•e the accw~acy and completeness of
the Schedules and Statements, subsequent info~•ination or discovery may result in material changes
to the Schedules and Statements. As a result, inadvertent erro~•s or omissions may exist. For the
avoidance ofdoubt,the Debtors hereby reserve their• rights to amend and supplement the Schedules
and Statements as may be necessat•y or appropriate.



~    The Debtors in these chapter 11 cases, along with t1~e last four digits of each Debtor's federal tax identification
     number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P.(5952); PES
     Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
     Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debto3•s'
     service address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.
              Case 19-11626-KG              Doc 316       Filed 09/06/19         Page 2 of 44




        The Debtors and their agents, ~ttor•neys, and financial advisors do not guarantee or warrant
the accuracy  or completeness ofthe data that is provided herein, and shall not be liable for any loss
or injury arisi~lg out of or caused in whole or in part by the acts, errors, or omissions, whether
negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting,
communicating, or delivering the information contained herein. While commercially reasonable
efforts have been made to provide accurate and complete information herein, inadvertent errors or
omissiot7s may exist. The Debtors and their agents, attot•neys, and financial advisors expressly do
not undertake any obligation to update, modify, revise, or re-categorize the information provided
herein, or to notify any third party should the information be updated, modified, revised, or
re-categorized, except as required by applicable law. 1n no event shall the Debtors or their agents,
attorneys, and financial advisors be liable to any thit•d party for any direct, indirect, incidental,
consequential, or special damages (including, but not limited to, damages arising from the
disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however- caused, even if the Debtors or
their agents, attorneys, and fnancial advisor's at•e advised ofthe possibility of such damages.

                             Global Notes and Overview of Methodology

        Description of Cases. On July 21, 2019,(the "Petition Date"), each of the Debtors fled
        voluntary petitions for relief under chapter 11 of the Banla~uptcy Code. The Debtors are
        operating their businesses and managing their property as debtors in possession pursuant
        to sections 1107(a) and 1 ]OS of the Bankruptcy Code. On the July 23, 2019, an order was
        entered directing pi-ocedu~•al consolidation and joint administration of these
        chapter• 11 cases[Docket No. 72]. Notwithstanding thejoint administration ofthe Debtors'
        cases for pi•ocedut•al purposes, each Debtor has filed its own Schedules and Statements.
        The liability information provided herein represents the liability data of the Debtors as of
        the Petition Date and the asset information provided herein represents the asset data of
        the Debtors as of July 3 l , 201.9; except as otherwise noted.

2.      Global Notes Control. These Global Notes and Statement of Limitations, Methodology,
        and Disclaimers Regarding the Debtors' Schedules ofAssets and Liabilities and Statements
        of Financial Affairs (the "Global Notes") pertain to, are incorporated by reference in, and
        comprise an integral part of, each of the Debtors' Schedules and Statements and should be
        referenced in connection with any review thereof. The Global Notes should be referred to,
        considered, and reviewed in connection with any review of the Schedules and Statements.
        In the event that the Schedules and Statements conflict these Global Notes, these Global
        Notes shall control.

        Reservations and Limitations. Reasonable efforts have been made to prepare and file
        complete and accurate Schedules and Statements; however, as noted above, inadvertent
        errors or omissions may exist. The Debtors reserve all rights to (a) amend and supplement
        the Schedules and Statements as may be necessary or appropriate, including, without
        limitation, the right to air~end the Schedules and Statements with respect to claim
        ("Claim")~ description, designation, or Debtor against which the Claim is asserted;

~ For purposes of these Global Notes, the term "Claim" shall have the meaning as defined under section 101(5) of
  the Bankruptcy Code.




                                                      2
      Case 19-11626-KG          Doc 316       Filed 09/06/19      Page 3 of 44




(h) dis}~ute or• otherwise assert offsets or defenses to any Claim reflected in tl~e Schedules
and SCaten~ents as to amount, liability, priority, status or classification; (c) subsequently
designate any Claim as "disputed," "contingent," ot• "unliquidated;" or (d) object to the
extent, validity, enforceability, priority or avoidability of any Clailn (regardless of whether
or• not atiy such Claim is designated in the Schedules and Statements as "disputed,"
"contingent," or "unliquidated"). Any failure to designate a Clairn in the Schedules and
Statements as "disputed,""contingent," or "ul7liquidated" does not constitute an admission
by the Debtor°s that such Claim or amount is not "disputed," "contingent," or
"unliquidated." Listing a Claim does not constitute an admission ofliability by the Debtor•
against which the Claim is listed or against any of the Debtors. Nothing contained in
the Schedules and Statements constitutes a waiver• of any of the Debtors' rights or an
admission of any kind with. respect to these chapter 11 cases, including, buC not limited to,
any rights or claims of the Debtors against any third party or issues involving substantive
consolidation, equitable subordination, or defenses or causes of action arising under the
provisions ofchapter 5 ofthe Bankruptcy Code or any other• ~•elevant applicable bankruptcy
or non-bankruptcy laws to recover assets or avoid transfers. Any specific reservation of
rights contained elsewhere in the Global Notes does not limit in any respect the general
t•eservation of rights contained in this paragraph.

(a)     No Admission. Nothing contained in the Schedules and Statements is intended or
        should be construed as an admission or stipulation of the validity of any claim
        against the Debtors, any assertion made therein or herein, or a waiver of
        the Debtot•s' rights to dispute any claim or assert any cause of action or defense
        against any party.

(b)     Recharacterization. Notwithstanding that the Debtors have made reasonable
        effoyts to correctly characterize, classify, categorize, or designate cet•tain claims,
        assets, executory contt•acts, unexpired leases, and other items reported in
        the Schedules and Statements, the Debtors nonetheless may have impropel•ly
        characterized, classified, categorized, or designated certain items. The Debtors thus
        reserve all rights to recharacterize, reclassify, recategorize, or redesignate items
        reported in the Schedules and Statements at a later time as is necessary and
        appropriate as additional information becomes available, including, without
        limitation, whether contracts or leases listed herein were deemed executory or
        unexpired as ofthe Petition Date and remain executory and unexpired postpetition.
        Disclosure of information in one or' more Schedules, one or more Statements, or
        one or' more exhibits or attachments to the Schedules or Statements, even if
        incorrectly placed, shall be deemed to be disclosed in the correct Schedules,
        Statements, exhibits, or attachments.

(c)    Classifications. Listing (i) a claim on Schedule D as "secured," (ii) a claim on
       Schedule ~/F as "priority" or "unsecured," or (iii) a contract on Schedule G as
       "executory" or "unexpired" does not constitute an admission by the Debtors of the
       legal tights of the claimant or' contract counterparty, or a waiver of the Debtors'
       rights to recharacterize or reclassify such claim or contract, or to setoff of such
       Claims, as appropriate.




                                          3
      Case 19-11626-KG          Doc 316       Filed 09/06/19        Page 4 of 44




(d)    Claims Description. Schedules D and E/F permit each ofthe Debtors to designate
       a Claim as "disputed," "conCingent," and/or "unliquidated." Any failu~•e to
       designate a claim on a liven Debtor's Schedules a~1d Statements as "disputed,"
       "contingent," or "unliquidated" does not constitute an admission by the Debtor that
       such amount is not "disputed," "contingent," or "unliquidated," or' that such Claim
       is not subject to objection. The Debtors reserve all rights to dispute, or• assert offsets
       or defenses to, any claim reflected on their• respective Schedules and Statements on
       any grounds, including, without limitation, amount, liability or classification, or to
       otherwise subsequently designate such claims as "disputed," "contingent," or
       "unliquidated" or object to the extent, validity, enforceability, pt•iority, or
       avoidability of any claim. Moreover, listing a claim does not constitute an
       admission of liability by the Debtor against which the claim is listed or by any of
       the Debtors. The Debtors reserve all rights to amend their Schedules and
       Statements as necessary and appropriate, including, but not limited to, with respect
       to claim description and designation.

(e)    Estimates avd Assumptions. The pt•eparation of the Schedules and Statements
       required the Debtot•s to snake reasonable estimates and assumptions with respect to
       the reported amounts of assets and liabilities, the amount of contingent assets and
       contingent liabilities on the date of the Schedules and Statements, and the reported
       amounts of t•evenues and expenses during the applicable reporting periods. Actual
       results could differ' from such estimates.

(fl    Causes of Action. Despite reasonable efforts, the Debtors may not have identified
       and/or set forth all of their causes of action (filed or potential) against third parties
       as assets in their Schedules and Statements, including, without limitation,
       avoidance actions arising under chapter' S ofthe Bankruptcy Code and actions under
       other relevant banlzt•uptcy and non-bankruptcy laws to recovef• assets or avoid
       transfers. The Debtors reserve all rights with respect to any causes of action
       (including avoidance actions), controversy, right of setoff, ct•oss claim,
       counterclaim, or recoupinent and any claim on contracts or for breaches of duties
       imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit,
       obligation, liability, damage,judgment, account, defense, power, privilege, license,
       and franchise of any kind or character whatsoever, known, unknown, fixed or
       contingent, matured or umnatured, suspected or unsuspected, liquidated or
       unliquidated, disputed or undisputed, secut•ed or unsecured, assertable directly or
       derivatively, whether arising before, on, or after the Petition Date, in contract or in
       tort, in law or in equity, or pursuant to any othet~ theory oflaw (collectively,"Causes
       of Action"), and nothing in these Global Notes or the Schedules and Statements
       should be conshued as a waiver• of any such Causes of Action or in any way
       prejudice o7~ impair the assertion of such claims or Causes of Action.

(g)    Intellectual Property Rights. Exclusion ofcertain intellectual property should not
       be constt•ued to be an admission that such intellectual property rights have been
       abandoned, have been terminated or otherwise expired by their terms, or have been
       assigned or otherwise transferred pursuant to a sale, acquisition, or other
       transaction. Convel•sely, inclusion of certain intellectual property should not be


                                          4
           Case 19-11626-KG         Doc 316       Filed 09/06/19      Page 5 of 44




            construed to be an admission that such intellectual propej•ty rights have not been
            abandoned, have not been terminated or otherwise expi~•ed by their terms, or have
            not been assigned or otherwise transfef•red pursuant to a sale, acquisition, or other
            transaction.

     (h)    Insiders. In the circumstance where the Schedules and Statements require
            information regarding "insidet•s" the Debtors have included information with
            respect to certain individuals who served as officers and directors, as the case may
            be, during the relevant time periods. Such individuals may no longer serve in such
            capacities. The listing of a party as an insider for purposes of the Schedules and
            Statements is not intended to be, nor should it be, construed an admission of any
            fact, right, claim, or defense, and all such rights, claims, aild defenses at•e hej•eby
            expressly reserved. Information regarding the individuals listed as insiders in
            the Schedules and Statements has been included for informational purposes only
            and such information may not be used for the purposes of determining control of
            the Debtors, tl~e extent to which any individual exercised management
            responsibilities or functions, corporate decision-making authority over the Debtors,
            or whether such individual could successfully argue that he or she is not an insides•
            under applicable law, including the Bankruptcy Code and federal securities laws,
            or with respect to any theories ofliability or any other purpose.

4.   1~iethodology.Basis of Presentation. The Schedules and Statements do not purport to
     represent financial statements prepared in accordance with Generally Accepted
     Accounting Principles in the United States ("GAAP"), nor are they intended to be fully
     reconciled to the financial statements of each Debtor. The Schedules and Statements
     contain unaudited information that is subject to further review and potential adjustme~7t.
     The Schedules and Statements reflect the Debtors' reasonable efforts to report the assets
     and liabilities of each Debtor' on an unconsolidated Uasis.

     (b)    Comprehensive Enterprise.           The Debtors operate their business as a
            comprehensive enterprise and their financial affairs are complex. Befo~~e
            the Petition Date, the Debtors maintained a cash management and disbursement
            system in the ordinary course of their business (the "Cash Management System").
            Disbut•sements under the Cash Management System were controlled primarily by
            personnel. located at the Debtors' headquarters. As described in further detail in
            the Debtors' Motion foT^ ~ntiy of an Orden (I) Authorizing the Debtors to
            (A) Continue to Operate Their Cash Management System, (B) Honor Certain
            Prepetition Obligations Related Thee^eto, (C) Maintain Existing Business FoNn~s,
            and (D)PeNforin Intercompany Ti°ayzsactions, and (II) G~^anting> Related Relief
            [Docket No. 8] (the "Cash Management Motion"), certain payments in the
            Schedules and Statements may have been made by one legal entity on behalf of
            another• legal entity tln-ough the operation of the Cash Management System or
            otherwise as a result of the Debtors' operations. Further, due to the nature of
            the Debtors' operations, certain Claims set forth in one legal entity's Schedules and
            Statements may more appropriately be an obligation of another legal entity.
            Although diligent efforts have been made to set forth open payable amounts and
            Claims on the Schedules and Statements of the correct legal entity, the Debtot-s


                                              G
      Case 19-11626-KG         Doc 316      Filed 09/06/19      Page 6 of 44




       reserve the right to modify or amend the Schedules and Statements to attribute open
       payable amounts and Claims to a different legal entity, if necessary or appropriate.

(c)    Confidential Iuformation. There may be instances in the Schedules and
       Statements where the Debtors deemed it necessary and appropriate to redact from
       the public record information such as names, addresses, or amounts. Typically,
       the Debtor's have used this approach because of an agreement between the Debtors
       and a third party, concerns ofconfidentiality and protection ofse»sitive commercial
       information, or concerns for the privacy of an individual In addition, the very
       existence of certain agreements is (by the terms of such agreements) confidential.
       These agreements have been noted, however, as "Confidential" in the Schedules
       and Statements, where applicable. The alterations or redactions are limited only to
       what the Debtors believe is necessary.

(d)    Umbrella or Master Agreements. Contracts and leases listed in the Schedules
       and Statements Wray be umbrella or master agreements that cover t•elationships with
       some or all of the Debtors. Where relevant, such agreements have been listed in
       the Schedules and Statements only of the Debtor that signed the original umbrella
       or master agreement. Other Debtors, however, maybe liable instead of, or together
       with, such Debtor on account of such agreements and the Debtors reserve all rights
       to amend the Schedules and Statements to t•eflect changes regarding the liability of
       the Debtors with t-espect to such agreements, if appropriate.

(e)    Executory Contracts. A]though the Debtors have made diligent attempts to
       attribute an executory contract to its rightful Debtor, in certain instances,
       the Debtors may have inadvertently failed to do so due to the complexity and size
       ofthe Debtors' businesses. Accordingly, the Debtors reserve all oftheir rights with
       respect to the named parties of any and all executory contracts, including the right
       to amend Schedule G. In addition, although the Debtors have made diligent
       attempts to properly identify executory contracts and unexpired leases, the
       inclusion of a contract or lease on Schedule G does not constitute an admission as
       to the executory or unexpired nature (or note-executory or expit•ed nature) of the
       contract or lease, or an admission as to the existence or validity of any Claims held
       by the counterparty to such contract or lease.

(~     Duplication. Certain of the Debtors' assets, liabilities, and prepetitiari payments
       may pt•operly be disclosed in response to multiple parCs of the Statements and
       Schedules. To the extent these disclosures would be duplicative, the Debtors have
       determined to only list such assets, liabilities and prepetition payments once.

(g)    Net Book ~~alue. In certain instances, current market valuations for individual
       items of pt•operty and other assets are neither maintained by, nor readily available
       to, the Debtors. Accordingly, unless otherwise indicated, the Debto~•s' Schedules
       and Statements reflect net book values as of the Petition Date. Boole values of
       assets prepared in accordance with GAAP generally do not reflect the current
       performance of the assets and may differ• materially from the actual value acid/or
       performance of the underlying assets. The Debtors believe that it would be an



                                        6
       Case 19-11626-KG          Doc 316      Filed 09/06/19       Page 7 of 44




        inefficient use of estate assets for the Debtors to obtain the curt•ent market values
        of their property. Accordingly, the Debtors have indicated in the Schedules and
        Statements that the values of certain assets and liabilities are undetermined, and
        nothing contained in the Schedules and Statements is indicative of the Debtors'
        enterprise value. Also, assets that have been fully depreciated or that were
        expensed for accounting purposes either do not appear in these Schedules and
        Statements or are listed with azero-dollar value, as such assets have no net book
        value. The omission of an asset from the Schedules and Statements does not
        constitute a representation regarding the ownership of such asset, and any such
        omission does not constitute a waiver of any rights of the Debtors with respect to
        such asset.

(h)     Property and equipment. Unless otherwise indicated, owned property and
        equipment are valued at net book value. The Debtors may lease furniture, fixtures,
        and equipment from certain third-parry lessors. Any such leases are listed in
        the Schedules and Statements. Nothing in the Schedules and Statements is, or
        should be construed as, an admission as to the detel~~nination of the legal status of
        any lease (including whether any lease is a true lease or a financing arrangement),
        and the Debtors reserve all rights with respect thereto.

(i)     Allocation of Liabilities. The Debtors allocated liabilities between the prepetition
        and postpetition periods based on the information and research conducted in
        connection with the preparation of the Schedules and Statements. As additional
        information. becomes available and further• research is conducted, the allocation of
        liabilities between the prepetition and postpetition periods may change.
        Accordingly, the Debtors rese~•ve all of their• rights to amend, supplement, or
        otherwise modify the Schedules and Statements as is necessary or appropriate.
        The liabilities listed on the Schedules do not reflect any analysis of Claims under
        section 503(b)(9) ofthe Bankruptcy Code. Acco~~dingly, the Debtors reserve all of
        their• rights to dispute or challenge the validity of any asserted Claims under section
        503(b)(9) of the Bankruptcy Code or the characterization of the structure of any
        such transaction or any document or instrument related to any cr•edito~•'s Claim.

(j)     Undetermined Amounts. The description of an amount as "unknown,""TBD,"
        or "undetermined" is not intended to reflect upon the materiality of such amount.

(lt)    Unliquidated Amounts. Amounts that could not be fairly quantified by
        the Debtors are scheduled as "unliquidated."

(1)     Totals. All totals that are included in the Schedules and Statements f•epresent totals
        of all known amounts. To the extent there are unknown or undetermined amounts,
        the actual total may be different than the listed total.

(m)     Paid Claims. The Debtors have authority to }gay certain outstanding prepetition
        payables pursuant to banl~•uptcy or other court order; as such, outstanding liabilities
        may have been reduced by at~y couf•t-appt•oved postpetition payments made on
        prepetition payables. Whef•e and to the extent these liabilities have been satisfied,



                                          7
      Case 19-11626-KG         Doc 316      Filed 09/06/19      Page 8 of 44




       they are not listed in the Schedules and Statements. To the extent the Debtors later
       pay any amount of the claims listed in the Schedules and Statements pursuant to
       any orders el~tered by the Bankruptcy Court, the Debtors reserve all rights to amend
       or supplement the Schedules and Statements or to take other action, such as filing
       claims objections, as is necessary and appropriate to avoid over~ayinent or
       duplicate payments for liabilities. Nothing contained herein should be deemed to
       alter the rights of any party in interest to contest a payment made pursuant to an
       order of the Bankruptcy Court where such order preserves the right to contest.

(n)    Intercompany Claims. As described in the Cash Management Motion, Holdings
       does substantial business with its indirect parent, PES Energy, Inc., as well as with
       its affiliates and subsidiaries. Prepetition ~•eceivables and payables among the
       Debtors in these chapter 11 cases are reported on Schedule A/B and Schedule E/F,
       respectively, per the Debtors' books and records. Intercompany Claims are listed
       as of July 31, 2019. Certain types of expenses are allocated among the Debtors
       utilizing a comprehensive allocation methodology in connection with the monthly
       accounting close. Additionally, there are certain expenses (e.g., debt sef•vice
       obligations) whose costs historically lave been borne by Holdings or PES Energy
       Inc. alone, without regard to the allocation methodology. As such, intercompany
       liabilities listed on Schedule E/F are marked as "contingent" and "unliquidated."
       For additional information about the Debtors' intercompany tt•ansactions and
       related cash management protocols, see the Cash Management Motion. The listing
       of any amounts with respect to such receivables and payables is not, and should not
       be construed as, an admission of the characterization of such balances as debt,
       equity, or otherwise or conclusion of the Debtors regarding the allowance,
       classification, characterization, validity, or priority of such account. The Debtors
       take no position in these Schedules and Statements as to whether such accounts or
       notes would be allowed as a Claim, an Interest, or not allowed at all. Although
       diligent efforts have been made to set forth all, or all material, intercompany
       transactions, on the Schedules and Statements of the correct legal entity, the
       Debtors reserve the right to modify or amend the Schedules and Statements to
       include additional intercompany transactions or to attribute intercompany
       transactions to a different legal entity, if necessary or appropriate.

(o)    Guarantees and Other Secondary Liability Claims. The Debtors have exercised
       reasonable efforts to locate and identify guarantees in their executory contracts,
       unexpired leases, secured financings, and other such agreements.
       Where guarantees have been identified, they have been included in the relevant
       Schedules G and .H for the affected Debtor or Debtors. The Debtors may have
       inadvertently omitted guarantees embedded in their contractual agreements and
       may identify additional guarantees as they continue their• review oftheir books and
       records and contractual agreements. The Debtors reserve their rights, but are not
       required, to amend the Schedules and Statements if additional guarantees are
       identified.

(p)    Excluded Assets and Liabilities. The Debtors have excluded the following
       categories of assets and liabilities from the Schedules and Statements, including,


                                        8
            Case 19-11626-KG          Doc 316      Filed 09/06/19       Page 9 of 44




             without limitation: certain deferred chal•ges, accounts, o~• reserves recorded only
             for purposes ofcomplying with the requil•ements of GAAP; deferred tax assets and
             liabilities; goodwill and other nitangibles; defert•ed t•evenue accounts; and certain
             accrued liabilities including, but not limited to, accrued taxes, accrued salaries and
             employee benefits. The Debtors also have excluded worker's compensation Claims
             to maintain the privacy ofthe claimants. The Debtors also have excluded rejection
             damage Claims of countet•parties to executory contt•acts and unexpired leases that
             may or tnay not be rejected, to the extent such damage Claims exist. Other
             immaterial assets and liabilities may also have been excluded. The Bankruptcy
             Court has authorized (but not directed) the Debtors to pay, in their• discretion,
             certain outstanding Claims on a postpetition basis. As discussed herein, prepetition
             liabilities that the Debtors have paid postpetition or those which the Debtors plan
             to pay acco~•ding to Bankruptcy Court authorization may not be listed in the
             Schedules and Statements.

     (q)     Liens. The pt-operty and equipment listed in the Schedules and Statements are
             presented without consideration of any liens.

     (t~)    Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

     (s)     Setoffs. The Debtors routinely incur setoffs and net payments in the ot•dinaty
             course of business. Such setoffs and nettings tnay occur due to a variety of
             transactions or disputes including, but not limited to, intercompany transactions,
             counterparty settlements, pricing discrepancies, rebates, returns, warranties,
             refunds, and negotiations and/or disputes between Debtors and their customet-s
             and/or suppliers. These normal, ordinary course setoffs and Wettings are common
             to the oil and gas manufacturing industry. Due to the voluminous nature of setoffs
             and Wettings, it would be unduly burdensome and costly for the Debtors to list each
             such transaction. Therefore, although such setoffs and other similar rights may
             have been accounted for when scheduling certain amounts, these ordinary course
             setoffs are not independently accounted for, and as such, are or may be excluded
             from the Debtors' Schedules and Statements. 1n addition, some amounts listed in
             the Schedules and Statements may have been affected by setoffs or Wettings by third
             parties of which the Debtors are not yet aware. The Debtors reserve all rights to
             challenge any setoff and/or recoupment rights that may be asserted.

5.   Specific Schedules Disclosures.

     (a)     Schedules Summary. Except as otherwise noted, the asset information provided
             herein rept•esents the Debtot•s' data as of July 3l,2019 and the liability information
             provided he~~ein represents the Debtot~s' data as of the Petition Date.

     (b)     For• financial reporting purposes, the Debtors and certain of their non-Debtar•
             affiliates ordinarily prepare consolidated financial statements. Unlike the
             consolidated financial statements, the Schedules reflect the assets and liabilities of
             each Debtor• on a nonconsolidated basis, except where otherwise indicated.
             Accordingly, the totals listed in the Schedules will likely differ, at times materially,
      Case 19-11626-KG          Doc 316        Filed 09/06/19     Page 10 of 44




        from the consolidated financial reports p~•epared by the Debtot•s for' financial
        reporting purposes or othet•wise.

(c)     The Schedules do not put•port to represent financial statements pt~epared in
        accordance with GAAP, nor ai•e they intended to be fully reconciled with the
        financial statements ofeach Debtor. Additionally,the Schedules contain unaudited
        information that is subject to further t-eview and potential adjustment, and reflect
        the Debtors' reasonable best efforts to report the assets and liabilities oleacl~ Debtor
        on an unconsolidated basis. Moreover, given, among other things, the uncertainty
        surrounding the collection and ownet~ship of certain assets and the valuation and
        nature of certain liabilities, to the extent that a Debtor shows more assets than
        liabilities, this is not an admission that the Debtor was solvent as of the Petition
        Date or at any time before the Petition Date. Likewise, to the extent a Debtor shows
        more liabilities than assets, this is not an admission that the Debtor was insolvent
        as of the Petition Date or at any time before the Petition Date.

(d)    Schedule AB, Parts 1 and 2 —Cash and Cash Equivalents; Deposits and
       Prepayments. Cash on hand is presented in accordance with the Debtors' books
       and records as of the Petition Date. Details with respect to the Debtors' cash
       management system and bank accounts are provided in the Cash Management
       Motion and any of•ders of the Bankruptcy Court granting the Cash Management
       Motion.

       Additionally, the Bankruptcy Court, pwsuant to the Final OT~der (I) AppT~oving
       the Debtors'Proposed Adequate Asszsrance ofPayn~entfo~~ Futu~°e Utility Services,
       (II) PNohibiting Utility Con2panies fi^one Altering, Refusing, oN Discontinzsing
       Services, (III) Approving the Debtors' Pi^oposed P~^ocedu~es fof• Resolving
       Additional Assurance Requests, and (IV) G~~cznting Related Relief
       [Docket No. 232], has authorized the debtors to provide adequate assurance of
       payment for future utility services in an aggf•egate amount of approximately
       $1 million. Such deposits are not listed on Schedule AB,Part 2, which has been
       prepared as of the Petition Date.

       Pursuant to the Intera~n Order (I) Azsthorizing DeUtors to (A) Obtain Post-Petition
       Financing P~rNsuant to 11 U.S.C. ~~¢ 105, 361, 362, 363(b), 364(c)(1), 364(c)(3),
       364(4)(1) and 364(e) and(B) Utilize Cash Collateral Puy°scant to 11 U.S.C. ~'~ 363,
       (II) G~^anting Ac~egtlate Protection to Pfepetition SecuNed PaNties PuJ^scant to 11
        U.S.C. ,¢,~ 361, 362, 363, 364 and 507(b) and (III) Scheduling Final Heap^ing
       PuJ^scant to Bankr^zrptcy Rules 4001(b) and (c)[Docket No. 85], the Debtors have
       access to the $100,000,000 DIP Term Loan (as defined therein).

(e)    Schedule A/B,Part 4 —Investments; Non-Publicly Traded Stock and Interests
       in Incorporated and Unincorporated Businesses, including any Interest in an
       LLC, Partnership, or Joint Venture. Ownership interests in subsidiaries,
       partnerships, and joint ventures have been listed in Schedule A/B, Part 4, as
       undetermined amounts on account of the fact that the fair market value of such
       ownership is dependent on numerous variables and factors, and may differ



                                          10
              Case 19-11626-KG             Doc 316        Filed 09/06/19       Page 11 of 44




                 significantly from their net book value. As for question 15, equity interests in
                 subsidiaries and affiliates primarily arise fi•oir~ stockholder or member interests.
                 For purposes of the Schedules, the Debtors lave listed an undete~~mined value for
                 the equity interests.

        (~       Schedule A/B,Part 5 —Inventory, excluding Agricultural Assets. The Debtors
                 include in thei7• books and records certain inventory of which they hold but are not
                 the owners. This inclusion by tl~e Debtors is merely for tracking purposes. Such
                 inventory has been eXcluded fi•om Schedule A/B, Part 5, but has been noted in
                 the Statements, part 13, question 27.

        (g)      Schedule AB, Part 7 —Office Furniture, Fixtures, and Equipment; and
                 Collectibles. Bollar amounts are presented net of accumulated depreciation and
                 other adjustments.

        (h)      Schedule A/B,Part 11 —All Other Assets. Dollar amounts are presented net of
                 impairments and other adjustments.

                 Other Conti~zgent and Unliquidatecl Claims oN Causes ofAction ofEveNy NatuNe,
                 i~clu~ling Cou~teNclainzs of tltie Debtor and Rights to Setoff Claims. In the
                 ordinary course of their businesses, the Debtors may have acct•ued, or may
                 subsequently accrue, certain rights to counter-claims, cross-claims, setoffs, refunds
                 with their customers and suppliers, or potential warranty claims against their
                 suppliers. Additionally, certain of the Debtors may be party to pending litigation
                 in which the Debtors have asserted, or• may assert, claims as a plaintiff or
                 counter-claims and/or cross-claims as a defendant. Because such claims are
                 unknown to the Debtors and not quantifiable as of the Petition Date, they are not
                 listed on Schedule A/B, Part 11.

                Interests iiz Insurance Policies o~ Anrzcrities. A list of the Debtors' insurance
                policies and related information is available in the DebtoNs'Motionfor° EntNy ofan
                Order (I) Authorizing the Debtors to (A) Continue Insurance Covey^age Ente~~ed
                into Pj°epetition and Satisfy Prepetition Obligations Related Thereto, (B) Renew,
                Amend, Supplet~2ent; Extend, or Purchase ayad Finance Insurance Policies, and
                (C) Continued and Renew Their° Suety Bond Program and (II) Uranting Related
                Relief[Docket No. 11] (the "Insurance Motion"), and in the rider attached to part
                11, question 73. The value of each insurance policy is included in the Insurance
                Motion, and the cui•~•ent value of the Debtors' interest in each insurance policy is
                yet to be determined.3

        (i)      Schedule D —Creditors Who Have Claims Secured by Property. Except as
                 otherwise agreed pursuant to a stipulation, or agreed order, or gene~•al orde~~ entered


3 On August 7, 2019,the Debtors commenced an adversary proceeding by filing a complaint against ICBC Standard
  Bank PLC("ICBCS")seeking declaratory judgment that the Debtors' insurance proceeds for business interruption
  losses resulting from the Girard Point Incident constitute Term Loan Priority Collateral as defined in
  the August 7, 2018 interereditor ag~•eement between ICBCS,the Term Loan Agent, and ce~•tain of tl~e Debtors.




                                                     11
      Case 19-11626-KG          Doc 316        Filed 09/06/19       Page 12 of 44




        by the Banla•uptcy Court that is or becomes final, the Debtors and their estates
        reserve their- rights to dispute or challenge the extent, validity, p~•iority, perfection,
        ot- immunity from avoidance of any lien pm-ported to be granted or perfected in any
        specific asset to a creditor listed on Schedule D of any Debtor. Moreover, subject
        to the exception set forth above, although the Debtors may Dave scheduled claims
        of various creditors as secured claims, the Debtors reserve all rights to dispute or
        challenge the secured nature of any such creditor's claim or the characterization of
        the structure of any such transaction or any document or instrument (including,
        without limitation, any inter-ct~editol~ or intercompany agreement) related to such
        creditor's claim. In certain instances, a Debtor may be a co-obligor or guarantor
        with respect to scheduled claims of other Debto7•s, and no claim set forth on
        Schedule D of any Debtor is intended to acknowledge claims of creditors that are
        otherwise satisfied or discharged by other entities. Further, while the Debtors have
        included the results of Uniform Commercial Code searches, the listing of such
        results is not, nor shall it be deemed, an admission as to the validity of any such
        lien. Conversely, the Debtors made reasonable, good faith efforts to include all
        liens on Schedule D,but may have inadvertently omitted to include an existing lien
        because of, among other things, the possibility that a lien may have been imposed
        after the Uniform Commercial Code searches were pet~forined or a vendor may not
        lave filed the requisite perfection documentation. Refet•ence to the applicable loan
        agreements and related documents is necessary for a complete description of the
        collateral and the nature, extent, perfection and priority of any liens. Nothing in
        the Global Notes or the Schedules and Statements shall be deemed a modification
        or interpretation of the terms of such agreements.

       In response to "Describe debtor's property that is subject to lien," and "Describe
       the lie~1," any description of the creditor's liens or• their priority herein is qualified
       in its entirety by reference to the operative documents, agreements, schedules, any
       amendments and exhibits to the preceding and any documents evidencing
       perfection of such lien. The Debtor is taking no position on the extent or priority
       of a particular creditor's lien in this document.

       Moreover, the Debtors have not included on Schedule D parties that may believe
       their Claims are secured through setoff rights or• inchoate statutory lien rights.
       Although there are multiple parties that hold a portion of the debt included in
       the Debtors' prepetition secured credit facility and other funded secured
       indebtedness, only the administrative agents have been listed for purposes of
       Schedule D. The amounts reflected outstanding under the Debtors' prepetition
       funded indebtedness reflect approximate amounts as of the Petition Date.

(j)    Schedule E/F —Creditors Who Rave Unsecured Claims.

       PaNt 1 - CNeditors with PNioNity Unsecured Claims. Put-suant to the Final O~~de~
       (I) AzrthoNizing the Payment ofCertain Prepetition and Postpetition Taxes and Fees
       and(II) GJ^a~rting Related Relief[Docket No.2l 9](the "Taxes Order"), the Debtors
       have been granted the authority to pay, in them• discretion, certain tax liabilities that
       accrued prepetition. Accordingly, any unsecured priority claims based upon



                                          ]2
Case 19-11626-KG         Doc 316        Filed 09/06/19     Page 13 of 44




  prepetition tax accruals that have been paid pursuant to the Taxes Order are not
  listed in Schedule ~/T.

 Furthermore, pursuant to the Final Of~der (I) Auth.o~~izing the Debtors to (A)Pay
 Prepetition Wages, Salaries, Other Cofnpensation, and Reimbursable Expenses
 anc~ (B) Continue Employee I3en.efits Progral~~s and (II) G~~anting Related Relief
 [Docket No. 221] (the "Wades Order"), the Debtors received autl~or•ity to pay
 certain prepetition obligations, including to pay employee wages and other
 employee benefits, in the ordinary course of business. The Debtors believe that all
 such claims have been, or will be, satisfied in the o7•dinary course during their
 chapter 11 cases pursuant to the authority granted in the Wages Order. The Debtors
 believe that any non-insider employee claims for prepetition amounts related to
 ongoing payroll and benefits, whether allowable as a priority or nonprioi•ity claim,
 have been satisfied. Such satisfied amounts are not listed in Schedule E/F.
 Schedule E/F does not include entries related to Worlcet•s Compensation Claims,
 the disclosure of which may be a violation of HIPAA laws. These creditors have
 been included in the creditor matriX and will receive proofs of claim forms to be
 filed ifthey believe they have a Claim against a Debtor

 PaNt 2 - CNeditors witlz Nonpriority Unsecured Claims. The liabilities identified
 in Schedule E/F, Part 2, are derived from the Debtors' books and records and does
 not reflect any admission or conclusion. of the Debtors regarding the allowance,
 classification, cha7•acterization, validity, or priority of such claims. The Debtors
 take no position in these Schedules and Statements as to whether such claims would
 be allowed as a Claim, an Interest, or not allowed at all. The Debtors and all parties
 in interest reserve all rights with respect to such claims.

 The Debtors made a reasonable attempt to set forth their unsecured obligations,
 although the actual amount of claims against the Debtors may vary from those
 liabilities represented on Schedule E/F,Part 2. The listed liabilities may not reflect
 the correct amount of any unsecured creditot~'s allowed claims or• the correct
 amount of all unsecut-ed claims.

 The Debtors generally allocate individual liabilities to particular Debtors.
 However, in certain cases, it would be atime-consuming and inefficient use of
 estate resources, or impracticable, to assign a given liability to a particular Debtor.
 To the extent the debt could not be attributed to a specific Debtor, the liability has
 been listed on Schedule ~/F,Part 2, ofPhiladelphia Energy Solutions Refining and
 Marketing LLC("PESRM").

 Schedule E/F, Part 2, contains information regarding certain compensation-related
 claims of insiders of the Debtors. In scheduling such claims, the Debtors make no
 representation or assertion as to the validity of such claims, and the Debtors reserve
 all rights, claims, and defenses in connection therewith.

 Schedule E/F, Part 2, contains information regarding threatened or pending
 litigation involving the Debtors. The amounts for these potential claims are listed



                                   13
      Case 19-11626-KG         Doc 316      Filed 09/06/19       Page 14 of 44




        as "undeteriz~ined" and are marked as contingent, unliquidated, and disputed in the
        Schedules and Statements.

        Schedule E/F, Pai•t 2, ~•eflects certain p,repetition amounts owing to counterparties
        to executory contracts and unexpired leases. Such pr~epetition amounts, however,
        may be paid in connection with t11e assumption o~~ assumption and assignment of
        an executory contract or' unexpired lease. In addition, Schedule E/F, Pat•t 2, does
        not include claims that may arise in comlection with the rejection of any executory
        contracts and unexpired leases, if any, that may be or have been rejected.

        In many cases, the claims listed on Schedule E/r, Part 2, arose, accrued, or were
        incurred on various dates or on a date or dates that are unknown to the Debtot•s ot•
        are subject to dispute. Where the determination o~the date on which a claim arose,
        accrued, or was incurred would be unduly burdensome and costly to the Debtors'
        estates, the Debtors have not listed a specific date or dates for such claim.

        As of the time of filing of the Schedules and Statements, the Debtors had not
        received all invoices for payables, expenses, and other liabilities that may have
        accrued prior to the Petition Date. Accordingly, the information contained in
        Schedules D and E/F may be incomplete. The Debtors reserve their rights, but
        undertake no obligations, to amend Schedules Dand E/F if and as they receive such
        invoices.

       Pursuant to the Final OJ°der (I) Authorizing the Debtors to Pay Certain Prepetition
       Claims of C~~itical Ven~'ot~s and (II) G~^anting Related Relief[Docket No. 222]
       (the "Critical Vendor Order"), the Bankruptcy Court granted the Debtot-s authority
       to pay or honor ce7•tain prepetition obligations for Critical Vendors (as defined
       therein). The Debtors have not listed on Schedule E/F any critical vendor
       obligations which the Debtors believe they have satisfied in the ordinary course
       during their- chapter 1 l cases pursuantto the authority granted in the Critical Vendor
       Order.

(k)     Schedule G —Executory Contracts and Unexpired Leases. While reasonable
        efforts have been made to ensure the accuracy of Schedule G, inadvertent errors or
        omissions may have occurred.

        The Debtors hereby expressly reserve the right to assert that any instrument listed
        on Schedule G is an executory contract or• unexpired lease within the meaning of
        section 365 of the Bankruptcy Code. In addition, the Debtors reserve all of theit~
        rights, claims, and causes of action with respect to claims associated with any
        contracts and agreements listed on Schedule A/B, including their right to dispute or
        challenge the characterization or the structut•e of any transaction, document, or
        instrument (including any intercompany agreement) related to a creditor's claim.

       Additionally, in certain instances, executory contracts and unexpired leases maybe
       omitted due to their confdential nature, but can be made available to the U.S.
       Trustee on a confidential basis. The Debtors inay have entered into vat•ious other
Case 19-11626-KG         Doc 316        Filed 09/06/19     Page 15 of 44




 types of agreements in the ordinary course of their business, such as supplemental
 agreements and letter agreements, which documents play not be set forth in
 Schedule G. Additionally, t•elationships between the Debtot•s and certain
 counterparties are often governed by a master services agt-eement, under such
 counterparties also dace work and purchase orders, which may be considered
 executory contracts. Disclosure of these purchase and work orders, however, is
 impracticable and unduly burdensome. Accordingly, to the extent the Debtors have
 determined to disclose non-confidential master services agreements in Schedule G,
 purchase and work orders placed thereundet~ have been omitted.

 The contracts, agreements, and leases listed on Schedule G may have expired o~~
 lnay have been modified, amended, or supplemented from time to time by various
 amendments, restatements, waivers, estoppel cei•tif Cates, letters, memoranda, and
 other documents, instruments, and agreements that may not be listed therein despite
 the Debtors' use of reasonable efforts to identify such documents. Further, unless
 otherwise specified on Schedule G, it is the Debtors' intent that each executory
 contract or unexpired lease listed thereon shall include all exhibits, schedules,
 riders, modifications, declarations, amendments, supplements, attachments,
 restatements, or other agreements made directly or indirectly by any agreement,
 instrument, or other document that in any manner affects such executory contract
 or unexp,ii•ed lease, without respect to whether such agreement, instt•ument, or other'
 document is listed thereon.

 Listing a contract or agreement on Schedule G does not constitute an admission
 that such contract or agreement is an executory contt~act or unexpired lease or that
 such contract or agreement was in effect on the Petition Date or• is valid or
 enforceable. The Debtors hereby reserve all of their rights to dispute the validity,
 status, effectiveness, or enforceability of any contracts, agreements, or leases set
 forth in Schedule G and to amend or supplement such Schedule as necessary.
 Cet•tain of the leases and contracts listed on Schedule G may contain renewal
 options, guat•antees of payment, indemnifications, options to purchase, rights of
 fit•st t•efusal and other miscellaneous rights. Such rights, powers, duties and
 obligations are not set forth separately on Schedule G.

 In some cases, the same supplier or provider may appear multiple times in Schedule
 G. Multiple Listings, if any, reflect distinct agreements between the applicable
 Debtor and such supplier or provider.

 Omission of a contract or agreement from Schedule G does not constitute an
 admission that such omitted contract or agreement is not an executory contract or
 unexpired lease. The Debto~•s' rights under• the Bankruptcy Code with respect to
 any such omitted contracts or• agreements are not impaired by the omission.

 Insurance policies are not listed on Schedule G. Refer to the Debtors'Motionfor
 Envy ofan OrdeN (I) Authorizing the Debtors to (A) Contin~~e Insurance Coverage
 EnteT~ed into Pi~epetition and Satisfy Pre~etition Obligations Related TheNeto,
 (B) Renew, AT~aend, Supplement, Extend, or PuT^chase and Finance Ihsa~rance



                                   15
           Case 19-11626-KG          Doc 316        Filed 09/06/19     Page 16 of 44




             Policies, anal (C) Continued and Ren~e~v Their Szn~ety Bond P~^ogNai~~. any' (II)
             Gi°anting Related Relief [Docket No. 11] for a list of the Debtors' insurance
             policies.

     (1)     Schedule H — Co-Debtors. For purposes of Schedule H, countei•parties that are
             subject to a guaranty are listed as Co-Debtors on Schedule ~I. The Debtors have
             not listed any litigation-related Co-Debtors on Schedule I~. InsCead, all such listings
             can be found on the Debtors' Schedule E/F.

6.   Specific Statements Disclosures.

     (a)     Statements, Part 2, Question 1. The Debtors' gross revenues from business are
             presented from the beginning of the fiscal year through 3uly 31, 2019.

     (b)     Statements, Part 2, Question 2. The Debtors' non-business revenues are
             presented from the beginning of the fiscal year through July 31, 2019.

     (c)    Statements, Part 2, Question 3 and 4 —Payments to Certain Creditors. Prior
            to the Petition Date, the Debtors maintained a centralized cash management system
            through which PESRM and certain of its Debtor affiliates made certain payments
            on behalf of other entities. Consequently, all payments to creditors and insiders
            listed in response to Questions 3 and 4 on each of the Debtors' Statements reflect
            payments made by PESRM or one of its Debtor affiliates from operating bank
            accounts (the "Operating Accounts"), on behalf of the corresponding debtor,
            put•suant to the Debtors' cash management system described in the Cash
            Management Motion. For the sake of completeness and out of an abundance of
            caution,the Debtors have listed transfers valued at less than $6,825 in their response
            to Question 3. In addition, payments listed in Statements, Part 2, Question 4 are
            net payments as ofactual invoices and include credits and inter-company liabilities.

     (d)    Statements,Part 2, Question 6 —Setoffs. For a discussion ofsetoffs and nettings
            incurred by the Debtors, refer to pat•agraph 4(s) of these Global Notes.

     (e)    Statements, Part 6, Question 11 — Payments Related to Bankruptcy.
            The attachment to Question 11 reflects payments to professionals made from
            the Debtors' Main Concentration Account, which is owned by PESRM, on behalf
            ofthe eight Debtors on a consolidated basis. The Debtors believe that it would be
            an inefficient use of the assets of the Debtors' estates for• the Debtors to allocate
            these payments on aDebtor•-by-Debtor basis. The response to Question l l in each
            ofthe Debtors' Statements thus j•efers to the attachment to Question 11 ofPESRM's
            Statement.

     (~     Statements, Part 11, Question 21 —Property Held for Another. The Debtors
            are obligated under various agreements to remit certain funds held for• third parties
            to those parties, and have received authorization to do so under' the Final Orden (I)
            Authorizing the Debtoj~s to Pay CeNtai~ Prepetition Clai~~s ofC'Nitical Vendors and
            (II) Granting Related Relief[Docket No. 222]. To the extent that any of the funds
            desct~ibed above are held or paid for the benefit of third parties, such funds do not


                                               16
      Case 19-11626-KG         Doc 316        Filed 09/06/19     Page 17 of 44




        constitute property of the Debtors' estates, and the Debtors therefore have not
        included such amounts in their t•esponses to Statement Question 21.

(g)     Statements, Part 12, Questions 22-24 — Details About Environmental
        Information. The Debtors have operated over a substantial period oftime and, as
        a result, may no longer possess the relevant records, or the records may no longef~
        be complete or reasonably accessible. In addition, cet•tain statutory docuillent
        reteiztion periods may have lapsed. Furthermore, certain individuals who once
        possessed responsive information may no longer be employed by the Debtors. As a
        result, it may not be reasonably possible to identify and supply the requested
        information for every "notice" responsive to Statements or every "proceeding"
        responsive to Statemei7ts. Nonetheless, the Debtors have devoted substantial
        internal and external resources to identify and provide the requested information
        for as many responsive notices as reasonably possible. The Debtors i•eselve the
        right to supplement or amend their response in the futut•e if additional information
        becomes available.

(h)     Statements,Part 13, Question 26 —Books,Records, and ~+'inancial Statements.
        The Debtors provide certain parties, such as banks, auditot-s, potential investors,
        vendors, and financial advisors, with financial statements. The Debtors do not
        maintain complete lists or other records tracking such disclosures. Therefore,
        the Debtors have not provided lists of these parties in their Responses to Statement
        Question 26.

(i)     Statements,Part 13, Question 28 —Current Partners, Officers, Directors, and
        Shareholders. The Debtors incorporate by reference the (I) List ofEquity Security
        Holder^s and (II) CoNporate Ownership Staten2ent attached to each Debtor's
        Voluntary Petition. See, e.g., Volzrntary Petition.fog^ Non-Individuals Filing foN
        13ankl~uptcy in Case No. 19-11626(KG)[Docket No. 1 ].

(j)     Statements, Part 13, Question 30 —Payments, Distributions, or Withdrawals
        Credited or Given to insiders. Distributions by the Debtors to their directors and
        officers are listed on the attachment to Questions 3 and 4. Certain directors and
        executive officers ofPES Energy Inc. are also executive officers of certain Debtor'
        subsidiat•ies. To the extent payments to such individuals at-e not listed in the
        response to Questions 3 and 4 on the Statements for such Debtor subsidiaries, they
        did not receive payment for their services as directors or executive officers of these
        entities. Certain of the Debtors' directors and executive officers received
        distributions net of tax withholdings in the year preceding the Petition Date. The
        amounts listed under Questions 3 and 4 reflect the gross amounts paid to such
        directors and executive officers; rather than the net amounts after' deducting for tax
        withholdings.



                          ~       ~       ~




                                         17
                                          Case 19-11626-KG                                     Doc 316                    Filed 09/06/19                          Page 18 of 44



  Debtor name PES Holdings LLC

  United States Bankruptcy Court for the:                                                     District of Delaware

  Case number (If known):           1 A-11626

                                                                                                                                                                                             ~ Check if this is an
                                                                                                                                                                                               amended filing




Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                            12/15




                Summary of Assets


~. Schedule A/B: Assets—Real a»d Personal Property(Official Form 206AlB)

     1a. Real property:
                                                                                                                                                                                              $                      o.00
          Copy line 88 from Schedule A/8 ..........................................................................................................................................

     ib. Totai personal property:
                                                                                                                                                                                             ~                 n.00
          Copy line 91 A from Schedule A/B ................................. ...... .................. ...............................................................           ...         + ~ndecermmed amo~r,~s

     ic. Total of all property:
                                                                                                                                                                                               $                      o.00
          Copy line 92 from Sc/~edule A/8 ..........................................................................................................................................        _. +,u..ndetermined.,amounis_.,...




                Summary of Liabilities




2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)                                                                                                      3

     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D                                                                                             $ 1 015 626 159.00
                                                                                                                                                                                             +undetermined amounts
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                                                                                                                                                                                       ~'                                    ~
    3a. Total claim amounts of priority unsecured claims:
         Copy the total claims from Part 1 from line 5a of Schedule E/F......................................................                                           ............ ~       $                       000


    3b. Total amount of claims of nonpriority amount of unsecured claims:
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ..........................                                                         ..         ~+ $              29,145,9GG,4.8_




4. Total liabilities .....................................
                                                                                                                                                                                             $     1 044 771 225 49
   Lines 2 + 3a + 3b                                                                                                                                                                               050




  Official Form 206Sum                                   Summary of Assets and Liabilities for Non-Individuals                                                                                       page 1
                            Case 19-11626-KG                 Doc 316             Filed 09/06/19             Page 19 of 44




  Debtor naive PES Holdings, LLC

  United States Bankruptcy Court for the:                          District of Delaware

  Case number (If known):     19-11626                                                                                                ❑Check if this is an
                                                                                                                                        amended filing



 Official Form 206A/B
Schedule A/B: Assets —Real and Personal Property                                                                                                    12115

 Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. include
 at! property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
 no book value, such as fully depreciated assets or assets that were not capitalized. in Schedule A/B, list any executory contracts or unexpired
 leases. Also list them on Schedule G: Executory Contracts and Unexpired teases (Official Porm 206G).
 ~e as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. at the fop of any pages added, write
 the debtor's name and case number (if known). Also identify 4he form and line number to which the additional information applies. If an
 additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

for Part 1 fhraugh Part i9, list each asset under #fie appropriate c2tegory or attach separate supporting schedules,such as a fixed asset
scEtedule or depreciation schedule, that gives the details for eaci~ asset in a particular categary. List each asset only once.(n valuing the
debfor's interest, do not deduct the value of secured claims. See the insfructions to understand the terms used in this form.


            Gash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

   ❑      No. Go to Part 2.
   0 Yes. Fill in the information below.

       Alf cash or cash equivalents owned or controlled by the deHtor                                                             Current value of debtor's
                                                                                                                                  interest

2. Cash on hand                                                                                                                  $,                      0.00

3. Checking, savings, money market, or financial brokerage accounts (ldenfity all)

   Name of institution (bank or brokerage firm)                Type of account                 Last 4 digits of account number
   3.1. See Attached Rider                                                                                                       ~                       0.00
   3.2.                                                                                                     — —                  $

4. Other cash equivalents (Identify all)
   4.1. None                                                                                                                     $             ~ 0.00
   4.2.                                                                                                                          $

5. Total of Part 1                                                                                                               $                       0.00
   Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line $0.



            Deposits and prepayments

6. Does the debtor have any deposits or prepayments?

          No. Go to Part 3.
   ❑ Yes. Fill in the information below.
                                                                                                                                     Current value of
                                                                                                                                     debtor's interest
7. Deposits, including security deposits and utility deposits
   Description, including name of holder of deposit
   7.1.
   7



  Official Form 206A/B                                    Schedule A/B: Assets —Real and Personal Property                                      page 1
                            Case 19-11626-KG                       Doc 316               Filed 09/06/19                    Page 20 of 44



Debtor           PES HoldingsLLG                                 ___                                    Case number iax~,ow~~ 19-11626              _
                Name




8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
   Description, including name of holder of prepayment

   8.1.



9. Total of Part 2.
                                                                                                                                         $                        0.00
   Add lines 7 through 8. Copy the total to Tine 81.



            Accounts receivable

10. Does the debtor have any accounts receivable?
    ~ No. Go to Part 4.
    ❑ Yes. Fill in the information below.
                                                                                                                                         Current va{ue of debtor's
                                                                                                                                         'interest
11. Accounts receivable

    ~1a. 90 days old or less:                                      -                                        _ ........ ~                 $
                                   face amount                         doubttul or uncollectible accounts

    11 b. Over 90 days old:                                        -                                        _ -..'~                      $
                                   face amount                         doubtful or uncollectible accounts


12. Total of Part 3                                                                                                                      $                      0.00
    Current value on lines 11 a + 11 b = Iine 12. Copy the total to line 82.


            Inves#ments

13. Does the debtor own any investments?
    ❑ No. Go to Part 5.
          Yes. Fill in the information below.
                                                                                                               Valuation method              Current value of debtor's
                                                                                                               used for current value        interest

14. Mutual funds or publicly traded stocks not included in Part 1
   Name of fund or stock:
   14.1. None                                                                                                                            $                        0 00   _
   142.




15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
    including any interest in an LLC, partnership, or'joint venture

   Name of entity:                                                                      % of ownership:

   15.1. See Attached Rider                                                                        °~                                    $                       0.00
   152.                                                                                                                                         +undetermined amounts
                                                         ---                                                                             ~- ---                  ---

16. Government bonds, corporate bonds, and other negotiable and non-negotiable
    instruments not included in Part 1
   Describe:
   16.1. Nnna
   162.




17. Total of Part 4                                                                                                                      ~                       0.00
    Add lines 14 through 16. Copy the total to Tine 83                                                                                          +undetermined amounts




Official Form 206A/B                                           Schedule A/B: Assets — Reai and Personal Property                                         page 2
                          Case 19-11626-KG                   Doc 316          Filed 09/06/19              Page 21 of 44




 Debtor         PESHoldings LLC                                                            Case numberp~k~oh-~? 19-11626
                Name


i -~ inventory, excluding agriculture assets
'

18. Does the debtor own any inventory (excluding agriculture assets)?

          No. Go to Part 6.
     ❑ Yes. Fill in the information below.

      General description                           Date of the last     Net book value of      Valuation method used      Current ~aiue of
                                                    physical inventory   debtor's interest      for current value          debtor's interest
                                                                         (F~lhere available)
19. Raw materials

                                                    MM /DDlYYYY
20. Wark in progress

                                                    MM /DD/WYY           $

21. Finished goods, including goods held for resale

                                                    MM /DD/WYY
22. Other inventory or supplies

                                                    MM /DDlWYY

23. Total of Part 5                                                                                                        $                   0.00
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
    ❑      No
    0 Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?

    ❑      No
    ❑ Yes. Book value                            Valuation method                         Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
    ❑      No
    ❑ Yes

            Farming and fishing related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
          No. Go to Part 7.

    ❑ Yes. Fill in the information below.

      General description                                                Net booK value of      Valuation method - used    Current v2tue of debtor's
                                                                         debtor's i~iferest     far current value          interest
                                                                         {Where available)
28. Crops—either planted or harvested


29. Farm animals Examples: Livestock, poultry, farm-raised fish



30. Farm machinery and equipment (Other than titled motor vehicles)



31. Farm and fishing supplies, chemicals, and feed

   ---                                             ----                   ~
32. Other farming and fishing-related property not already listed in Part 6




Official Form 206A/B                                      Schedule AIB: Assets — Reai and Personal Property                           page 3
                         Case 19-11626-KG                       Doc 316               Filed 09/06/19             Page 22 of 44




 Debtor        PES Holdings LLC                                                                 Case number ~~rx~~or~~q 19-11626
               Name




33, Total of Part 6.
                                                                                                                                   $_____              0.00
     Add lines 28 through 32. Copy the total to line 85.

34. Is the debtor a member of an agricultural cooperative?
     D No
     ❑ Yes. Is any of the debtor's property stored at the cooperative?
          ❑ No
          ❑ Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     ❑ No
     ❑ Yes. Book value $                     Valuation method                           Current value $
36, is a depreciation schedule available for any of the property listed in Part 6?
     D No
    ❑ Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     ❑ No
     ❑ Yes


            Office furniture,£xtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

    0 No. Go to PaK 8.
     ❑ Yes. Fiii in the information below.


    General des~ri~tion                                                       Ne4 book value of        Valuation method            Current vatue of debtor's
                                                                              debtor's interest        used for current value      interest
                                                                             (Where available)

39. Office furniture
                                                                               ~                                                   5
40. Office fixtures

                                                                               $                                           ~       $

41. Office equipment, including alt computer equipment and
    communication systems equipment and software
                                                                                                                                                         _
                                                                               ~                                         --        $
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles
   42.1                                                                       $                                                    $
   42.2                                                                       $                                                    $
   42.3                                                                       $                                                    $

43. Total of Part 7.
                                                                                                                                   $                0.00
    Add lines 39 through 42. Copy the total to line 86.
44. Is a depreciation schedule available for any of the property listed in Part 7?

    ❑ No
    ❑ Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
    ❑ No
    0 Yes


Official Form 206A/B                                       Schedule AIB: Assets — Reai and Personal Property                                  page 4
                          Case 19-11626-KG                     Doc 316           Filed 09/06/19                Page 23 of 44




 Debtor         PES Holdings, LLC               ___                                        Case number ~~rxnnk•~~~   19-11626
                Name




           Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?
          No. Go to Part 9.
     ❑ Yes. Fill in the information below.


   General description                                                     Net book value of        Valuation method used       Current value of
                                                                           debtors interest         for current value           debtors interest
   Include year, make, model., and id~ntificaiion numbers (i.e., VIN,
                                                                          (Where availat~le)
   HIN, or N-number)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

   47.1                                                                    $
   47.2                                                                    $
   47.3                                                                    $
 47.45

48. Watercraft, trailers, motors, and related accessories Examples: Boats,
    trailers, motors, floating homes, personal watercraft, and fishing vessels

   as.1                                                                    ~
   as.2                                                                    ~

49. Aircraft and accessories

   49.1                                                                    $
   49.2                                                                    $

50. Other machinery, fixtures, and equipment(excluding farm
    machinery and equipment)




51. Total of Part 8.                                                                                                            $                  0.00
    Add lines 47 through 50. Copy the total to line 87.



52. Is a depreciation schedule available for any of the property listed in Part 8?
    ❑     No
    ❑ Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
    ❑ No
    ❑ Yes




Official Form 206A/B                                      Schedule AIB: Assets —Real and Personal Property                               page 5
                             Case 19-11626-KG                       Doc 316             Filed 09/06/19              Page 24 of 44



  Debtor           PES Holdings, LLC                                                               Case number taxno~,,>>   19-11626




               Real property

  54. Does the debtor own or lease any real property?
             No. Go to Part 10.
      ❑ Yes. Fill in the information below.

  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

      flescriptian and location of property                  Nature and extent    Net book value of        Valuation method used       Current value of
      Include street address or other descrrpiion such as    of debtor's interest debtor's interest        far current value           debtor's interest
      Assessor Parcel ?dumber(APN), and type of property     ~f~ prape~Y          (V1,~here available)
      {for example, acreage, factory, warehouse, <purtment
      or office building}, i; available.
      55.1                                                                         ~                                                   $                 _




      55.4                                                                         $                                                   ~

      55.5                                                                   -     $--                                                 $-----

      55.6                                                                         ~                                                   ~

 56. Total of Part 9.
                                                                                                                                       $                     0.00
      Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

 57. Is a depreciation schedule available for any of fhe property listed in Part 9?
      ❑      No
      ❑      Yes
 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
     0 Yes

               Intangibles and intellectual property

 59. Does the debtor have any interests in intangibles or intellectual property?
      ❑ No. Go to Part 11.
      ~ Yes. Fill in the information below.

       General description                                                         Nef book value of       Valuation method            Current value of
                                                                                   debtor's interes[       used far current value      debtor's interest
                                                                                  (Where available)
160. Patents, copyrights, trademarks, and trade secrets
      See Attached Rider                                                           $      Undetermined                                 $          Undetermined

 61. Internet domain names and websites
      None         ______                                                          $                   _                               g                     0.00 `'

 62. Licenses, franchises, and royalties
      None                                                                         $                                                   g                     0.00 .`

 63. Customer lists, mailing Iists, or other compilations
     None                                                                          $                                                   $                     0.00

 64. Other intangibles, or intellectual property
      None                                                                         $                                                   ~                     0.00

 65. Goodwill
     Nnne                                                                           ~                                                  ~                     0.00

 66. Total of Part 10.                                                                                                                 g                    0.00
     Add lines 60 through 65. Copy the total to line 89.                                                                                   +undetermined amounts




  Official Form 206A/B                                          Schedule AIB: Assets -Real and Personal Property                                   page 6
                              Case 19-11626-KG                   Doc 316            Filed 09/06/19                    Page 25 of 44




 Debtor          PES Holdings LLC                                                                Case number i;rx~awni    19-11626
                 Name




67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
           No
     ❑ Yes
68. is there an amortization or other similar schedule available for any of the property listed in Part 10?
           No
     ❑ Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
           No
     ❑ Yes

             All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
     Include all interests in executory contracts and unexpired leases not previously reported on this form.
     ❑ No. Go to Part 12
     ~ Yes. Fill in the information below.
                                                                                                                                           Current value of
                                                                                                                                           debtor's interest
71. Notes receivable
    Description (include name of obligor)                                                _                                      = -~   $                         0.00
     None                 _                             ~_           Total face amount       doubtful or uncollectibte amount
72. Tax refunds and unused net operating losses(NOLs)
     Description (for example, federal, state; local)
      None                                                                                                                                                       0.00
                                                                                                           Tax year                    $
                                                                                                           Tax year                    $
                                            -                                                              Tax year                    ~

73. Interests in insurance policies or annuities
     See Attached Rider                                                                                                                $                        0.00
                                                                                                                                               +undetermined amounts
74. Causes of action against third parties(whether or not a lawsuit
    has been filed)
      None                                                                                                                             $                         0.00
     Nature of claim
     Amount requested                  g

75. Other contingent and unliquidated claims or causes of acEion of
    every nature, including counterclaims of the debtor and rights to
    set off claims
     None                                                                                                                              g                       0.40

     Nature of claim
     Amount requested                  g

76. Trusts; equitable or future interests in property
     None                                                                                                                                  g                   0.00
77. Other property of any kind not already listed Examples: Season tickets,
    country club membership
    None                                                                                                                               $                       0.00



78. Total of Part 11.
                                                                                                                                                                0.00
     Add lines 71 through 77. Copy the total to line 90.                                                                               $       +undetermined amounts

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
           No
    ❑ Yes

official Form 206A/B                                         Schedule A/B: Assets —Real and Personal Property                                           page 7
                                   Case 19-11626-KG                               Doc 316                Filed 09/06/19                      Page 26 of 44




      Debtor         PESHoIdin~cs,LLC_____                   _                                                          Case number~~re~~own>       19-11626
                      Name




                     Summary



     In Part 12 copy all of the totals from the earlier parts of the form.


           Type of property                                                                          Current value of                          Current value
                                                                                                     perso~~af propeety                        of real property

     80. Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                             $                o.00


     81. Deposits and prepayments. Copy line 9, Part 2.                                                 $                o.00


     82. Accounts receivable. Copy line 72, Parf 3.                                                     $                o.00


     83. Inv2StmBntS. Copy line 77, Patt 4.                                                             $                o.ao
                                                                                                            +undetermined amounts

     84. Inventory. Copy line 23, Part 5.                                                               $                o.00


     85. Farming and fishing-related assets. Copy line 33, Part 6.                                      $                o.00

     86. Office furniture, fixtures, and equipment; and collectibles.                                   ~                o.00
          Copy line 43, Part 7.

     87. Machinery, equipment, and vehicles. Copy line 51, Part II.                                     $                o.00


` 88. Real property. Copy fine 56, Part 9.................................................................................... ~               $            ~ o.00


'.   89. Infangibies and intellectual property. Copy line 66, Part 70.                                  $                o.00
-                                                                                                           +undetermined amounts

     90. All other assets. Copy line 78, Paif 17.
                                                                                                   + $+undetermined amounts

                                                                                                                    o.00 .}.                                     o.00
     91. Total. Add Tines 80 through 90 for each column:...........................91a.              $
                                                                                                   +undetermined amounts     91 b. $         ~
                                                                                                  ~.~.m.....~                      _.___..__.____



     92. Total of all property on Schedule AIB. Lines 91 a + 91 b = 92............................................................................................      $                    0.00
                                                                                                                                                                            +undetermined amounts




     Official Form 206A/B                                                  Schedule AIB: Assets —Real and Personal Property                                                        page 8
                     Case 19-11626-KG                 Doc 316          Filed 09/06/19            Page 27 of 44



Debtor Name: PES Holdings, LLC                                                                     Case Number: 19-11626

                                                   Assets -Real and Personal Property

                            Part 1, Question 3: Checking, savings, money market, or financial brokerage accounts



Name of institution (bank or t~rokerage                                           Last 4 digits of account         Current value of debtor's
                                             Type of accotmt
firm}                                                                             number                           interest
BANK OF AMERICA MERRILL LYNCH               DEMAND DEPOSIT ACCOUNT               7201                                                      $0.00

                                                                                                       TOTAL                               $0.00




                                                                Page 1 of 1
                       Case 19-11626-KG                   Doc 316          Filed 09/06/19             Page 28 of 44



Debtor Name: PES Holdings, LLC                                                                          Case Number: 19-11626

                                                      Assets -Real and Personal Property

   Part 4, Question 15: Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
                                                            partnership, or joint venture


                                                                                      Valuation method used for      Current value of debtor's
Flame of Entity                                   of ownership
                                                                                      current value                  interest
North Yard GP, LLC                                                            100% MARKET VALUE                                        Undetermined

North Yard Logistics, L.P.                                                    100% MARKET VALUE                                        Undetermined

Philadelphia Energy Solutions Refining and                                    100% MARKET VALUE                                        Undetermined
Marketing LLC
                                                                                                           TOTAL                              $0.00
                                                                                                                          + ~!ndeYerm~nec~ amo!~nts




                                                                    Page 1 of 1
              Case 19-11626-KG                  Doc 316       Filed 09/06/19               Page 29 of 44




                                                Intellectual Property

Trademarks:

Ta-~cierna~•.k/SN/Rl~             ~iatuslKe~° Dates         Fiiii C.a~:b~_~c1t1Se~~~aces          ~(:`~~~-r~r~t C~kvner
      p~~~,p,j~ ~,p~((~,          Registered;               IC 035. Management for others of      PES Holdings, LLC,
 _ ~- r `,;~~f;Y Sf~l.U~ It~~ ~                             fuel refining and oil refinery        Delaware Limited
                                  Next maintenance:         operations                            Liability Company
                                  Oct 29, 2023;
SN:85-696867                                                IC 040.: Fuel refining and oil        3143 W.Passyunk Ave
RN 4426486                        Int'1 Class: 35           refinery services; refinement of      Philadelphia, PA 19145
                                  First Use: Sep 19, 2012   fuel materials; blending of crude
                                                            oil and synthetic oils
                                  Ini`i Class: 40
                                  First Use: Sep 19, 2012

                                  Filed: /august 7, 2012
                     Case 19-11626-KG             Doc 316           Filed 09/06/19             Page 30 of 44



 Debtor Name: PES Holdings, LLC                                                                   Case Number: 19-11626

                                               Assets -Real and Personal Property

                                  Part 11, Question 73: Interests in insurance policies or annuities




                                                                                                            Current value of debtor's
 Description                            Policy type                            Rolicy number
                                                                                                            interest
 CHUBS /ACE AMERICAN INSURANCE          EXCESS DIRECTORS &                     G71166909 001                                 Undetermined
(COMPANY INC.                           OFFICERS 7TH
 CHUBS /ACE AMERICAN INSURANCE          EXCESS DIRECTORS &                     G31329814 001                                 Undetermined
 COMPANY INC.                           OFFICERS 8TH
 ACE AMERICAN INSURANCE COMPANY         AUTO LIABILITY                         ISA H09053517                                 Undetermined
 INC.
'ACE AMERICAN INSURANCE COMPANY         WORKER'S COMPENSATION/EL               WLR 049107912                                 Undetermined
 INC.
 ACE PROPERTY &CASUALTY COMPANY,        UMBRELLA LIABILITY                    627833056 004                                  Undetermined
 INC.
-ARCH INSURANCE CO.                     EXCESS DIRECTORS &                    PCX1000005                                     Undetermined
                                        OFFICERS 2ND
:ARCH REINSURANCE LTD (BERMUDA)         EXCESS LIABILITY                       URP0056196-00                                Undetermined

 ARGO RE LTD                            EXCESS LIABILITY                       ARGO-CAS-OR-000618                           Undetermined

 AXA                                    EXCESS LIABILITY                      XLUMB-1233613                                 Undetermined

 AXIS SURPLUS INSURANCE COMPANY         EXCESS LIABILITY                      P-001-000083481-01                            Undetermined

 BEAZLEY INSURANCE COMPANY              EXCESS DIRECTORS &                     V2414A180101                                 Undetermined
                                        OFFICERS 5TH
 BERKSHIRE HATHAWAY                     EXCESS DIRECTORS &                    47-EMC-305869-01                              Undetermined
                                        OFFICERS 4TH
'BERKSHIRE HATHAWAY                     EXCESS DIRECTORS &                    47-EMC-305873-01                              Undetermined
                                        OFFICERS 9TH
'CHUBS BERMUDA INSURANCE LTD.           EXCESS LIABILITY                      PES-1643/XL004                                Undetermined

'ENDURANCE AMERICAN INSURANCE           EXCESS DIRECTORS &                    DOX10013565100                                Undetermined
',COMPANY                               OFFICERS 3RD
'ENDURANCE SPECIALTY INSURANCE LTD EXCESS LIABILITY                           EXC10003755500                                Undetermined

 EVANSTON INSURANCE CO.                 RAILROAD PROPERTY                     RRP1641-3                                     Undetermined

EVEREST NATIONAL INSURANCE CO.          COMMERCIAL EXCESS LIABILITY XC9EX00060-191                                          Undetermined

  GENERAL SECURITY NATIONAL             EXCESS LIABILITY                      FA0038510-2019-1                              Undetermined
I INSURANCE CO.
'HAMILTON RE, LTD.                      EXCESS LIABILITY                      0X18-5994                                     Undetermined

INDIAN HARBOR INSURANCE COMPANY         EXCESS LIABILITY                      US00073774L119A                               Undetermined

IRONSHORE SPECIALTY INSURANCE          EXCESS LIABILITY                       1452906                                       Undetermined
COMPANY
LEX-LONDON                             EXCESS LIABILITY                       62785411                                      Undetermined

'LIBERTY SPECIALTY MARKETS             EXCESS LIABILITY                       IS0001063                                     Undetermined

LLOYD'S OF LONDON                      EXCESS LIABILITY                       ENGL01900260                                  Undetermined

LLOYD'S SYNDICATE NO. 1414(SLIP         MARINE CARGO STORAGE                  MACAR1800076                                  Undetermined
LEADER)AND VARIOUS UNDERWRITERS
AT LLOYDS OF LONDON
'LLOYD'S SYNDICATE XLC NO. 2003(SLIP   TERRORISM ($500M QUOTA                 CMCTR1802119                                  Undetermined
 LEADER)AND VARIOUS UNDERWRITERS       SHARE)
 AT LLOYDS OF LONDON


                                                             Page 1 of 2
                         Case 19-11626-KG                Doc 316          Filed 09/06/19              Page 31 of 44




    Debtor Name: PES Holdings, LLC                                                                      Case Number: 19-11626

                                                     Assets -Real and Personal Property

                                        Part 11, Question 73: Interests in insurance policies or annuities




                                                                                                                     Current value of debtor's
     Description                              Policy type                            Policy number
                                                                                                                     interest
    MARKEL                                    POLLUTION LIABILITY                    MK~V4ENV101831                                   Undetermined

    MARKEL BERMUDA LTD                        UMBRELLA LIABILITY                    1389241-10125-UMB-                                Undetermined
                                                                                    2019
 NATIONAL UNION FIRE INS CO (34%)             PRIMARY MARINE TERMINAL               45779282                                          Undetermined
'STONINGTON INS CO(33%)                       OPERATORS                             SF19MLLM11600
 NAVIGATORS INS CO(33%)                                                             H019LIA15088201
    NATIONAL UNION FIRE INS CO(50%)           EXCESS MARINE TERMINAL                045779293                                        Undetermined
    NAVIGATORS INS CO(50%)                    OPERATORS                             H017LIA15088202
      NATIONAL UNION FIRE INS. CO. OF         DIRECTORS &                 01-778-79-74                                               Undetermined
    j PITTSBURGH PA.                          OFFICERS/EPLUFID/CRIME/EMPL
                                              DYED LAWYERS
'NATIONAL UNION FIRE INS. CO. OF              EXCESS DIRECTORS &                    01-773-90-54                                     Undetermined
 PITTSBURGH PA.                               OFFICERS 6TH
 NATIONAL UNION FIRE INS. CO. OF              EXCESS DIRECTORS &                    01-778-79-75                                     Undetermined
:PITTSBURGH PA.                               OFFICERS 11TH
-OIL CASUALTY INSURANCE LTD                   EXCESS LIABILITY                       U920270-0812                                    Undetermined
(BERMUDA)
'QBE INSURANCE CORPORATION                    EXCESS DIRECTORS &                    100003196                                        Undetermined
                                              OFFICERS 10TH
    SELF-INSURED                              GENERAL LIABILITY                     SELF-INSURED                                     Undetermined

 STARR SURPLUS LINES INSURANCE                COMMERCIAL EXCESS LIABILITY 1000030838191                                              Undetermined
'COMPANY
 STARR SURPLUS LINES INSURANCE                EXCESS LIABILITY                      1000030714191                                    Undetermined
:COMPANY
 STARR SURPLUS LINES INSURANCE                EXCESS LIABILITY                      1000030715191                                    Undetermined
;COMPANY
'STEADFAST INSURANCE COMPANY                  EXCESS POLLUTION LIABILITY            AEC0117876-03                                    Undetermined

'THE STANDARD CLUB                            CHARTERERS LIABILITY                  TRD26791/26792/18                                Undetermined

    U.S. SPECIALTY INSURANCE CO.              EXCESS DIRECTORS &                    14-MGU-17-A39860                                 Undetermined
                                              OFFICERS 1ST
    VARIOUS                                   COMMERCIAL PROPERTY                   VARIOUS                                          Undetermined
I                                             COVERAGE
 WESTCHESTER FIRE INSURANCE                   EXCESS LIABILITY                      624317092 007                                    Undetermined
',COMPANY
                                                                                                             TOTAL                        $0.00
                                                                                                                         +undetermined amounts




                                                                   Page 2 of 2
                            Case 19-11626-KG                        Doc 316              Filed 09/06/19                    Page 32 of 44




 Debtor name PES Holdings, LLC
 United States Bankruptcy Court for the:                                Dislrict of Delaware

 Case number (If known):     19-11626
                                                                                                                                                   ❑ Check if this is an
                                                                                                                                                     amended filing
 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                       12/15

 Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?
   ❑ No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
   ~l Yes. Fill in all of the information below.

              List Creditors Who Have Secured Claims
                                                                                                                            e°~z'j:7 sl             Ceh~mn 8
2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
                                                                                                                            Amount of claim          Value of collateral
   secured claim, list the creditor separately for each claim.
                                                                                                                            Oo ro2 deduct ttw value that supports this
                                                                                                                            o. collateral.          claim
   Creditor's name                                         Describe debtor's property that is subject to a lien
   CORTLAND CAPITAL MARKET SERVICES LLC                    SEE SCHEDULE D DISCLOSURES
                                                                                                                           ~      123,727,240.00     g       Undetermined

    Creditor's mailing address                             Describe the lien
   225 W. WASHINGTON ST.                                   BORROWER UNDER TERM LOAN TRANCHE A
   9TH FLOOR
   ATTN: FRANCES REAL AND LEGAL DEPT
   CHICAGO, IL 60606
                                                           Is the creditor an insider or related party?
   Creditor's email address, if known                      ~ No
                                                           ❑ Yes
   Date debt was incurred Undetermined                     Is anyone else liable on this claim?
                                                           ❑ No
   Last 4 digits of account
                                                               Yes. Fill out Schedule H: Codebtors (Official Form 206H).
   number
   Do multiple credifors have an interest in the           As of the petition filing date, the claim is:
   same property?                                          Check afl that apply.
      No                                                   ❑ Contingent
   0 Yes. Specify each creditor, including this creditor   ❑ Unliquidated
          and its relative priority.                       0 Disputed



   Creditor's name                                         Describe debtor's property that is subject to a lien
  CORTLAND CAPITAL MARKET SERVICES LLC                     SEE SCHEDULE D DISCLOSURES
                                                                                                                           $       60,544,385.00     $       Undetermined

   Creditor's mailing address                              Describe the lien
  225 W. WASHINGTON ST.                                    BORROWER UNDER TERM LOAN TRANCHE A-2
  9TH FLOOR
  ATTN: FRANCES REAL AND LEGAL DEPT
  CHICAGO, IL 60606
                                                           Is the creditor an insider oe related party?
   Creditor's email address, if known                           No
                                                           ❑ Yes
   Date debt was incurred Undetermined                     Is anyone else liable on this claim?
                                                           ❑ No
   Last 4 digits of account                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H).
   number
   Do multiple creditors have an interest in the           As of the petition filing date, the claim is:
   same property?                                          Check all that apply.
   ~ No                                                    ❑ Contingent
   ❑ Yes. Have you already specified the relative          ❑ Unliquidated
          priority?                                        ❑ Disputed
      ❑ No. Specify each creditor, including this
               creditor, and its relative priority.


       ❑ Yes. The relative priority of creditors is
             specified on lines

3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                             $    1,015,626,159.00
   Page, if any.                                                                                                            + undelermmed amounts


  Official Form 206D                           Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 4
                              Case 19-11626-KG                         Doc 316            Filed 09/06/19               Page 33 of 44



 Debtor          PES Holdings, LLC                                                                           Case number~nx,row~~ 19-11626
                Name




             Additional Page                                                                                                 Co!umr:~                 Coun~n
                                                                                                                             Amount of ctaim          Value of -~o~lafe+ai
                                                                                                                             Do not deduct the        that supports this
                                                                                                                             value of collateral      claim
  Dopy this p~g~ nniy if more space is needed.. C~nnE atue ~um~ering the iin~s sequentially
~ frssm frie previous page..

z.3   Creditor's name                                         Describe debtor's property that is subject to a lien                  $79,465 136.00         $Undetermined
      CORTLAND CAPITAL MARKET SERVICES LLC                    SEE SCHEDULE D DISCLOSURES

      Creditor's mailing address                              Describe the lien
      225 W. WASHINGTON ST.                                   BORROWER UNDER TERM LOAN TRANCHE B
      9TH FLOOR
      ATTN: FRANCES REAL AND LEGAL DEPT
      CHICAGO, IL 60606


      Creditor's email address, if known                      Is the creditor an insider or related party?
                                                              ~ No
                                                              ~]Yes
      Date debt was incurred Undetermined
      Last 4 digits of account
                                                              Is anyone else liable on this claim?
      number
                                                                No
                                                              ~ Yes. Fill out Schedule H: Codebtors (Official Form 206H)

      Do multiple creditors have an interest in the           As of the petition date, the claim is:
      same property?                                          Check all that apply.
           No                                                    Contingent
       ~ Yes. Have you already specified the                  [jUnliquidated
              relative priority?                              [Disputed

                 No. Specify each creditor, including
                  this creditor, and its relative priority.




           ~ Yes. The relative priority of creditors is
                specified on lines

      Creditor's name                                         Describe debtor's property that is subject to a lien                $448.812 238.00          $Undetermined
      CORTLAND CAPITAL MARKET SERVICES LLC                    SEE SCHEDULE D DISCLOSURES

      Creditor's mailing address                              Describe the lien
      225 W. WASHINGTON ST.                                   BORROWER UNDER TERM LOAN TRANCHE C
      9TH FLOOR
      ATTN:FRANCES REAL AND LEGAL DEPT
      CHICAGO, IL 60606


      Creditor's email address, if known                      Is the creditor an insider or related party?
                                                              C~j No
                                                              ~]Yes
      Date debt was incurred Undetermined
      Last 4 digits of account
      number                                                  Is anyone else liable on this claim?

                                                              ~ No
                                                              X~ Yes. Fill out Schedule H: Codebtors (Official Form 206H)

      Do multiple creditors have an interest in the           As of the petition date, the claim is:
      same property?                                          Check all that apply.
      ICJ No                                                  (Contingent
      ~j Yes. Have you already specified the                  ~Unliquidated
              relative priority?                                Disputed

                No. Specify each creditor, including
                 this creditor, and its relative priority.




                Yes. The relative priority of creditors is
                   specified on lines



official Form 2060               Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      Page 2 of 4
                            Case 19-11626-KG                          Doc 316           Filed 09/06/19               Page 34 of 44


 Debtor         PES Holdings, LLC                                                                          Case number~iik~,own~ 19-11626
               Name




             Additional Page                                                                                                "'o?uriin A                t~ol~rntn N
                                                                                                                            Amount of claim            Value ~'coliaGerat
                                                                                                                            Oa net deduct the          thx' suppnrts this
                                                                                                                            value of col4ateras'       claim
 Copy this q~age only if more space ~s n~~tied, Czrntinue nUm~erin~ the tines sequentialt}~
 frorra 2~e g~revious page.
2.5    Creditor's name                                      Describe debtor's property that is subject to a lien                  $303.077 160.00          $Undetermined
       ICBC STANDARD BANK PLC                               SEE SCHEDULE D DISCLOSURES

       Creditor's mailing address                           Describe the lien
       20 GRESHAM STREET                                    GUARANTOR OF SIXTH AMENDED AND RESTATED SUPPLY
       ATTN: HEAD OF ENERGY                                 AND OFFTAKE AGREEMENT
       LONDON EC2V 7JE
       UNITED KINGDOM


       Creditor's email address, if known                   Is the creditor an insider or related party?
                                                            (~ No
                                                            (~ Yes
       Date debt was incurred Undetermined
       Last 4 digits of account
       number                                               Is anyone else liable on this claim?

                                                            (;,j No
                                                             ~]Yes. Fill out Schedule H: Codebtors (Official Form 206H)

      Do multiple creditors have an interest in the         As of the petition date, the claim is:
      same property?                                        Check all that apply.
      (~ No                                                    Contingent
       ~ Yes. Have you already specified the                 ~j Unliquidated
              relative priority?                               Disputed

           Q No. Specify each creditor, including
              this creditor, and its relative priority.




               Yes. The relative priority of creditors is
                  specified on lines

2.6   Creditor's name                                       Describe debtor's property that is subject to a lien                  $ Undetermined           $Undetermined
      MERRILL LYNCH COMMODITIES, INC.

      Creditor's mailing address                            Describe the lien
      20 E GREENWAY PLAZA                                   UCC -Lien Claim - As provided in UCC File Number
      SUITE 700                                             20194246588
      HOUSTON,TX 77046                                      Filed on: 6/20/2019




      Creditor's email address, if known                    Is the creditor an insider or related party?
                                                            (~ No
                                                            ~jYes
      Date debt was incurred 06/20/2019
      Last 4 digits of account
      number                                                Is anyone else liable on this claim?

                                                            t~ No
                                                            ❑Yes. Fill out Schedule H.• Codebtors (Official Form 206H)

      Do multiple creditors have an interest in the         As of the petition date, the claim is:
      same property?                                        Check all that apply.
      ~ No                                                  ~jContingent
      [~ Yes. Have you already specified the                ~jUnliquidated
              relative priority?                              Disputed

               No. Specify each creditor, including
                this creditor, and its relative priority.




          ;~ Yes. The relative priority of creditors is
                specified on lines



Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        Page 3 of 4
                          Case 19-11626-KG                    Doc 316           Filed 09/06/19              Page 35 of 44


Debtor          PES Holdings, LAC                                                                Case number ~ux~,ow~,~ 19-11626



             List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
agencies, assignees of claims listed above, and attorneys for secured creditors.
If no other need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
                                                                                                              ~7~~ +Ni~rch ti~3e ;r> Part i    L~si 4 digits of
         Name an*~ address                                                                                    did you enter the                accouni number
                                                                                                              related cradiko!3                for this entit~~


    None.




Official Form 206D              Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                  Page 4 of 4
                             Case 19-11626-KG                      Doc 316             Filed 09/06/19                 Page 36 of 44




       Debtor        PES Holdin s, LLC__
                     ---   9 ---...___.._._..-------.._...__....-----------            -------
       United States Bankruptcy Court for the:                              District of Delaware

       Case number 19-11626
       (If known)
                                                                                                                                      ❑ Check if this is an
                                                                                                                                        amended filing
     Official Form 206E/F
     Schedule E/F: Creditors Who Have Unsecured Claims                                                                                             12115
     Be as complete and accurate as possible. Use Part 1 for creditors with PfZiORITY unsecured claims and Part Z for creditors with NONPRIORITY
     unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
     on Schedule A/B: Assefs -Rea!and Personal Property (Official Form 206A/BJ and on Schedule G: Executory Contracts and Unexpired Leases
     (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the Left. if more space is needed for Part 1 or Part 2, fill out and attach
     the Additional Page of that Part included in this form.

                List fail Creditors wick ~iti~riiT~ unsecured iiaims

     1. Do any creditors have priority unsecured claims?(See 11 U.S.C. § 507).
        ~ No. Go to Part 2.
        ❑ Yes. Go to line 2.

     z. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
        3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
c
                                                                                                                 Total claim        Priority amoant
        Priority creditor's name and mailing address           As of the petition filing date, the claim is: $                      $
                                                               Check alI that apply.
                                                               ❑ Contingent
                                                               ❑ Unliquidated
                                                               ❑ Disputed
        Date or dates debt was incurred                         Basis for the claim:


        Last 4 digits of account                               Is the claim subject to offset?
j~      number              __                                 0 No
?                                                              ❑ Yes
        Specify Code subsection of PRIORITY unsecured
        claim: 11 U.S.C. § 507(a)~)
1
        Priority creditor's name and mailing address           As of the petition filing date, the claim is $                       $
~                                                              Check all that apply.
~                                                              ❑ Contingent
                                                               ❑ Unliquidated
                                                               ❑ Disputed
        date or dates debt was incurred                         Basis for the claim:
l
i
1       Last 4 digits of account                               Is the claim subject to offset?
        number                                                 ❑ No
        Specify Code subsection of PRIORITY unsecured          ~ Yes
i       claim: 11 U.S.C. § 507(a)~)

        Priority creditor's name and mailing address           As of the petition filing date, the claim is: $                      ~
E                                                              Check all that apply.
                                                               ❑ Contingent
~                                                              ❑ Unliquidated
                                                               ❑ Disputed
j       Date or dates debt was incurred                         Basis for the claim:


i
        Last 4 digits of account                              Is the claim subject to offset?
        number                  _                             0 No
        Specify Code subsection of PRIORITY unsecured         ~ Yes
        claim: 11 U.S.C. § 507(a)~)




     Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                                  page 1 of 4
                             Case 19-11626-KG                     Doc 316            Filed 09/06/19                  Page 37 of 44



    Debtor        PES Holdings, LLC                                                               Case number ~rrk:~o~~n~ ~ 9-~ 1626
                  Name


               List All Creditors with NONPRIORITY Unsecured Claims

    3. List in alphabetical order ali of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
       unsecured claims, fill out and attach the Additional Page of Part 2.
                                                                                                                                 Amount of ctaim

       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:
       NORTH YARD LOGISTICS, L.P.                                         Check a!f that apply.                                                     7,457,846.44
       1735 MARKET STREET                                                 ❑ Contingent
       11TH FLOOR                                                         ❑ Unliquidated
       PHILADELPHIA, PA 19103                                             ❑ Disputed

                                                                          Basis for the claim: INTERCOMPANY PAYABLE

       Date or dates debt was incurred           Undetermined             is the claim subject to offset?
                                                                          ~ No
       Last 4 digits of account number                                    ❑ Yes

       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                            21,687,220.05
       PHILADELPHIA ENERGY SOLUTIONS REFINING AND                         Check alf that apply.
       MARKETING LLC                                                          Contingent
       1735 MARKET STREET                                                 ❑ Unliquidated
       11TH FLOOR                                                         ❑ Disputed
       PHILADELPHIA, PA 19103
                                                                          Basis far the claim: INTERCOMPANY PAYABLE

       Date or dates debt was incurred           unaete                   Is the claim subject to offset?
                                                                               No
       Last Q digits of account number          __ _                      ❑ Yes

       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:
                                                                          Check all that apply.
                                                                          ❑ Contingent
                                                                          ❑ Unliquidated
                                                                          ❑ Disputed

                                                                          Basis for the claim:

       Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                          ❑ No
       Last 4 digits of account number          __                        ❑ Yes

       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:
                                                                          Check all that apply.
                                                                          ❑ Contingent
                                                                          ❑ Unliquidated
                                                                          ❑ Disputed

                                                                          Basis for the claim:

       Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                          ❑ No
       Last 4 digits of account number                                        Yes
       Nonprio~ity creditor's name and mailing address                    As of the petition filing date, the claim is:
                                                                          Check aH that apply,
                                                                          ❑ Contingent
                                                                          ❑ Unliquidated
                                                                          ❑ Disputed

                                                                          Basis for the claim:

       Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                          ❑ No
       Last 4 digits of account number          _,_~                      U Yes

       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:
                                                                          Check all that apply.
                                                                          ❑ Contingent
                                                                          ❑ Unliquidated
                                                                          ❑ Disputed

                                                                          Basis for the claim:
{

(      Date or dates debt was incurred                                    is the claim subject to offset?
3                                                                         O No
i      Last 4 digits of account number                                    ❑ Yes



      Official Form 206E/F                          Schedule EtF: Creditors Who Have Unsecured Claims                                              page 2 of 4
                           Case 19-11626-KG                       Doc 316            Filed 09/06/19                 Page 38 of 44


Debtor          PES Holdings, LLC                                                                       Case number ~;ik„own~ 19-11626
               Name




                List Others to Be Notified About Unsecured Claims


 4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for unsecured creditors.
 If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.



      Name sand mailing address                                                                On ~+vhic3`s Tine in Part "t viz P si ~ 'ss    Last ~ digits of
                                                                                               the retafed creditor {if any} listed?          account number. ±f
                                                                                                                                              any




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 3 of 4
                             Case 19-11626-KG            Doc 316      Filed 09/06/19                Page 39 of 44


 Debtor        PES Holdings, LLC                                                 Case number ~nx~o~-,~,~ ~ 9-11626
               Name



             Total Amounts of the Priority and Nonpriority Unsecured Claims


5. Add the amounts of priority and nonpriority unsecured claims.




                                                                                                              Total of claim amounts



Se. Total claims from Part 1                                                                  5a.                                       0.00




5b. Total claims from Part 2                                                                  Sb.     '~"     ~                 29,145,066.49




5c. Total of Parts 1 and 2                                                                                        29,145,066.49
                                                                                              5c.            ~---—
    Lines 5a + 5b = 5c.




  Official Form 206E/F                     Schedule EIF: Creditors Who Have Unsecured Claims                              Page 4 of 4
                                  Case 19-11626-KG                              Doc 316               Filed 09/06/19            Page 40 of 44




   Debtor name PES Holdings LLC

      Uniled States Bankruptcy Court for th                                      District of Delaware

  Case number (If known):          19-11626                                       Chapter    11


                                                                                                                                                      ❑ Check if this is an
                                                                                                                                                        amended filing

 Official Form 206G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                                                12115

 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

  1. Does the debtor have any executory contracts or unexpired leases?
     ~ No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on Phis form.
     0 Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/8: Assets -Real and Personal Property (Official
     Form 206A/B).
  Z. List all contracts and unexpired leases                                             State the name and mailing address for aH otfier parties with
                                                                                         whom the debtor has an executory contract or unexpired lease


            State what the contractor
            lease is for and the nature
            of the debtor's interest

            State the term remaining
            List the contract number of
            any government contract


            State what the contractor
  2.2       lease is for and the nature
            of the debtor's interest

            State the term remaining
            List the contract number of
            any government contract


           State what the contractor
  2.3      lease is for and the nature
           of the debtor's interest

           State the term remaining
            List the contract number of
            any government contract
              _.....    __._.. _ _.._..._. ........_..   _..... ..._.._......                            __._.   _._._._   _.           _._._._._ ~             _.__..       __._i

           State what the contract or
'z'4 _
           lease is for and the nature
           of the debtor's interest

           State the term remaining
           List the contract number of
           any government contract


           State what the contractor
  2.5      lease is for and the nature
           of the debtor's interest

           State the term remaining                                                                                                                                              ',
           List the contract number of
           any government contract
 __                                                                               _               _       _.         _.             _      __                       _.        __i




Official Form 206G                                   Schedule G: Executory Contracts and Unexpired Leases                                                 page 1 of~
                        Case 19-11626-KG                     Doc 316             Filed 09/06/19               Page 41 of 44




 Debtor name PES Holdings, PLC

 United States Bankruptcy Court for the:                           District of Delaware

 Case number (If known): 19-11626



                                                                                                                                       ❑ Check if this is an
                                                                                                                                         amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                 ~Z~~s
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.


 1. Does the debtor have any codebtors?
     0 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
     ~ Yes

 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
    creditors, Schedules D-G. Include ail guarantors and co-obligors. in Column 2, identify the creditor to whom the debt is owed and each
    schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

      Cdumn 1: Cadehtor                                                                                Ca?umJ~ 2: Cr2d{or

          Name                        Mailing address                                                  Name                               Check atl schedules
                                                                                                                                          rn~ GApry:
     North Yard Logistics, L.P.                                                                       CORTLAND CAPITAL
2~                                                                                                    MARKET SERVICES LLC                 ~ ~
                                                                                                                                          C] E/F
                                                                                                                                          ❑ G




22 North Yard Logistics, L.P.                                                                         CORT~AND CAPITAL
                                                                                                      MARKET SERVICES LLC                 ~ ~
                                                                                                                                          LI E/F
                                                                                                                                          D G




2.3 North Yard Logistics, L.P.                                                                        CORTLAND CAPITAL                    ~ p
                                                                                                      MARKET SERVICES LLC                 p E/F
                                                                                                                                          ❑ G




2.4 North Yard Logistics, L.P.                                                                        CORTLAND CAPITAL
                                                                                                      MARKET SERVICES LLC                 ~ ~
                                                                                                                                          ❑ E/F
                                                                                                                                          ❑ G



2.5 North Yard Logistics, L.P.                                                                        ICBC STANDARD BANK PLC              ~ p
                                                                                                                                          ❑ E/F
                                                                                                                                          ❑ G
                            Case 19-11626-KG                  Doc 316                Filed 09/06/19                      Page 42 of 44


 Debtor          PES Holdings, LLC                                                                          Case number pik~ow„~ 19-11626
                Name




             Additional Page if Debtor Has More Codebtors


           Cop~r Ah s page ~tiiy if mare pace as needed. Continue r~umhering the ii~nes ~e~usntiai~y tram the previous page.


          ~^:<~lu~~> ": ~od~~tas                                                                                      ~~otumr3 2: ~recif#or


             1Vame                    ~r1ai[in~ address                                                                   Name                                  Chect:.~:jsrhedutes
                                                                                                                                                                that aphis

2.7    North Yard GP, LLC                                                                                           CORTLAND CAPITAL MARKET
                                                                                                                    SERVICES LLC                                ~ p
                                                                                                                                                                 E/F
                                                                                                                                                                ~G

28     North Yard GP, LAC                                   ~~                                ~                     CORTLAND CAPITAL MARKET
                                                                                                                    SERVICES LLC                                ~ p
                                                                                                                                                                ;,p E/F
                                                                                                                                                                ~G

2.9    North Yard GP, LLC~~~~~~~~~~~~~~~~~~~~~                     ~~             ~~~~~~~~~~~~~~~~~~~~CORTLAND CAPITAL MARKET     ~~~~~~~~
                                                                                                      SERVICES LLC            ~ p
                                                                                                                                                                5;~ E/F
                                                                                                                                                                >~ G

2.10   North Yard GP, LLC    ~mm~~                      w~4µ~~~N~~~NNVNtltlN~W~~V~~~,~Y~~vmm~.p ICBC STANDARD BANK PLC                                                        ~~µ~




2.11   PES Administrative Services,                                                                                 CORTLAND CAPITAL MARKET
       LLC                                                                                                          SERVICES LLC                                ~ p
                                                                                                                                                                ~;,j E/F
                                                                                                                                                                ~G
                                          ~__., ......._.._._..._........            .......__.r_.._-- ---~-- _. ____ _ _._________._._ __..._ _.._... _..,      ..          ..._..~...w
2.12   PES Administrative~Services,                                                                                        CORTLAND CAPITAL MARKET
       LLC                                                                                                                 SERVICES LLC                         ~ p
                                                                                                                                                                {",~ E/F
                                                                                                                                                                ~G

2.13 ~ PES Administrative Services,       ~~~              ~~~~~~~~~~~~~~~~~~~~~~~~.~                               CORTLAND CAPITAL MARKET                      ~          ~~~
       LLC                                                                                                          SERVICES LLC                                ~ p
                                                                                                                                                                ;,~ E/F
                                                                                                                                                                ~G
                                          _,__ . ___ . . __________e.._,. _. __. m~..,,___.._, ~...._                                          MARKET_ _... ~A~ _~_....
2.14   PES Administrative Services,                                                                         ,___._.._CORTLAND CAPITAL
       LLC                                                                                                        SERVICES LLC                                  ~ p
                                                                                                                                                                      E/F
                                                                                                                                                                      G

2.15   PES Administrative Services,       ~~~~~~~~~~~~~~~~~.~~~~~ ICBC STANDARD BANK PLC                                                                              ~~
       LLC
                                                                                                                                                                 D
                                                                                                                                                                 E/F
                                                                                                                                                                ~G

2.16Philadelphia Energy Solutions                                ~~~                         ~                      CORTLAND CAPITAL MARKET
      Refining and Marketing LLC                                                                                    SERVICES LLC                                ~ p


                                                                                                                                                                >~ G

2.17Philadelphia Energy Solutions         ~~~~~~~~                          ~~~       ~~~~~~~~~~~~ CORTLAND CAPITAL MARKET ~ ~~
      Refining and Marketing LLC                                                                   SERVICES LLC             ~ p
                                                                                                                                                                 E/F
                                                                                                                                                                ~G


Official Form 206H                                             SrheAule H' CnriPhtnrc                                                                         Paae 2 of 3
                          Case 19-11626-KG                  Doc 316         Filed 09/06/19            Page 43 of 44


 Debtor         PES Holdings, LLC                                                            Case number~;ie„owns 19-11626
               Name




             Additional Page if Debtor Has More Codebtors


           ~~,~y tf~ s page or~iy it a9~or~ space is nes~#ed. Cssntinue srumbex9ng the lines sequentially from the ~r~uious page.

          >vnlurnn 1: Codebtor                                                                      Gotumn Z: Creditor


             Name                      #~9ai)ing as~dres~                                               t3ame                       ~hec;:a?l schedule,.
                                                                                                                                    ri~r' app,;!t

2.18   Philadelphia Energy Solutions                                                               CORTLAND CAPITAL MARKET
       Refining and Marketing LLC                                                                  SERVICES LLC                     ~ p

                                                                                                                                    '~ E/F
                                                                                                                                    ~G


  9    Philadelphia Energy Solutions                                                               CORTLAND CAPITAL MARKET
       Refi.^.ing and Marke!i^g LLG                                                                SERVICES LLC
                                                                                                                                          D
                                                                                                                                    >~'~, E/F
                                                                                                                                    ~G


2.20   Philadelphia Energy Solutions                                                               ICBC STANDARD BANK PLC
       Refining and Marketing LLC
                                                                                                                                    $~ D
                                                                                                                                       E/F
                                                                                                                                    ~G




Official Form 206H                                           Schedule H: Codebtors                                             Page 3 of 3
                          Case 19-11626-KG                   Doc 316             Filed 09/06/19                  Page 44 of 44




  Debtor Name PES Holdings, LLC

  United States Bankruptcy Court for the:                           District of Delaware

  Lase number Qfknown):    19-11626




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of anon-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the
documeni, anci ine dale. Fsankrupicy Ruies i~vu and 9ui'i.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



          am the president. another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

           have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


               Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

         ~ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

               Schedule H: Codebtors (Official Form 206H)

               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

         ❑ Amended Schedule


         ❑ Chapter 7 7 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


         ❑ Other document that requires a




          declare under penalty of perjury that the foregoing is true and correct.


         Executed on 09/06/2019                            x /s/ Rachel Celiberti
                     MM / DD / YYYY                             Signature of individual signing on behalf of debtor



                                                               Rachel Celiberti
                                                               Printed name

                                                               Chief Financial Officer
                                                               Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
                                                                                                                                          145
